DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	The following claim(s) is/are pending in this Office action: 1-22. 
3.	Claim(s) 1-22 are rejected.  This rejection is NON-FINAL.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on February 11, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
5.	Claims 10-16 and 18-22 stand objected to because of the following informalities:  
a.	Claims 10, 11, 14, and 15-16 (and hence claims 10-16): these claims recited “one or more processors that are individually or collectively configured to” perform some functional limitations.  Nonetheless, the phrase “configured to” makes these functional limitations optional and thus fail to limit the scope of these claims.  MPEP § 2111.04.  The examiner suggests to amend these claims to positively recite the functional limitations.  For example, the claimed limitation “one or more processors performs a first set of graph convolutions with a spatial convolution graph model of a set of molecules” or any other appropriate amendment with positive recitation of the function claim language.  Appropriate correction is required.
b.	Claims 18-22 depend from claim 57 that is not among the currently pending claims.  For the purpose of examination, claims 18-22 are interpreted as depending from claim 17. Correction is required.

Claim Rejections - 35 USC § 101
6.            35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-9 and 17-22 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.

Step One: claims 1-9 are directed to the statutory category of processes; and claims 10-22 are directed to the statutory category of machines.  Therefore, claims 1-22 satisfy step one of the Mayo-Alice framework.
Explanation of annotations of claimed limitations: in the following Prong One and Prong Two of Step 2A and Step 2B, the bolded claimed limitations denote the claimed judicial exception, and the non-bolded claimed limitations denote the additional elements.   

Step 2A – Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim.  
(a)      Regarding claim 1, the abstract idea includes the following bolded claim limitations:
performing a first set of graph convolutions with a spatial graph representation of a set of molecules, wherein the first set of graph convolutions are based on bonds between the set of molecules;
The examiner asserts that the above claimed limitation is directed to a mathematical concept of performing graph convolutions on a graph representation.  Further, the bonds between atoms upon which the claimed first set of convolutions is performed is also directed to a mathematical concept that expresses scientific truths (e.g., single bonds, double bounds, etc. as well as their bonding characteristics such as bonding strength via electrostatic forces).  In addition, this limitation is directed to an abstract idea such as a mental process that can be performed by human analog with a physical aid such as a pen and paper.  Therefore, this limitation, when analyzed individually, is directed to a mathematical concept and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).
performing a second set of graph convolutions with the spatial graph representation, wherein the second set of graph convolutions are based on at least a distance between each atom and other atoms of the set of molecules;
The examiner asserts that the above claimed limitation is directed to a mathematical concept of performing graph convolutions on a graph representation.  Further, the distance between atoms upon which the claimed second set of convolutions is performed is also directed to a mathematical concept such as computing the Euclidean distance or L2 distance.  In addition, this limitation is directed to an abstract idea such as a mental process that can be performed by human analog with a physical aid such as a pen and paper.  Therefore, this limitation, when analyzed individually, is directed to a mathematical concept and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).
performing a graph gather with the spatial graph representation to produce a feature vector; and
The examiner asserts that the above claimed limitation is directed to a mathematical concept of collecting outputs into a feature vector.  In addition, this limitation is directed to an abstract idea such as a mental process that can be performed by human analog with a physical aid such as a pen and paper.  For example, a human may simply memorize or write down the graph convolution results.  Therefore, this limitation, when analyzed individually, is directed to a mathematical concept and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).
predicting a set of one or more characteristics for the set of molecules based on the feature vector.

Moreover, the claimed limitations of claim 1, when analyzed as an ordered combination, are merely directed to a mathematical concept that expresses scientific truths – determining bonding characteristics between two atoms in a pair by using graph convolutions – and thus fail to satisfy Prong One of Step 2A.
 
(b)      Regarding claim 2, the abstract idea includes the following bolded claim limitations:
building a spatial graph representation of the set of molecules,
The examiner asserts that the above claimed limitation is also directed to a mathematical concept of generating a graph to represent some molecular structures.  This mathematical concept is merely expressing the scientific truth of molecular structures.  In addition, this limitation is directed to an abstract idea such as a mental process that can be performed by human analog with a physical aid such as a pen and paper.  Therefore, this limitation, when analyzed individually, is directed to a 
wherein building the spatial graph representation comprises generating a distance matrix and an adjacency tensor,
The examiner asserts that the above claimed limitation is directed to a mathematical concept of tabulating the distances the spatial relationships between atoms/molecules.  This mathematical concept also expresses the scientific truth of molecular structures by using the Euclidean distance formula or L2 distance formula to determine the distances and further by identifying the neighbors of an atom and the bond types in between in molecular structures.  In addition, this limitation is directed to an abstract idea such as a mental process that can be performed by human analog with a physical aid such as a pen and paper.  For example, a human analog may calculate the distances with a pen and paper, other tools, or even in his mind. Therefore, this limitation, when analyzed individually, is directed to a mathematical concept and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).
          wherein the distance matrix denotes distances between atoms of the set of molecules and the adjacency tensor indicates a plurality of different edge types between atoms.
The examiner asserts that the above claimed limitation merely further describes the constituents of the claimed distance matrix and adjacency matrix.  More importantly, this limitation further evidences the recitation of a distance formula expressing a scientific truth and the naturally occurring bond types in molecular structures. In addition, this limitation is directed to an abstract idea such as a mental process (e.g., calculating 
Moreover, these limitations of claim 2, when analyzed as an ordered combination, are merely directed to a mathematical concept of determining the distance between two objects with the Euclidean distance formula or the L2 distance formula as well as mere identification and/or discovery of chemical bond types and/or hydrogen bonding possibly formed between two atoms and thus fail to satisfy Prong One of Step 2A.
 
(c)      Regarding claim 3, the abstract idea includes the following bolded claim limitations:
wherein the set of molecules comprises a ligand molecule and a target molecule,
The examiner asserts that the above claimed limitation is merely directed to a natural phenomenon of binding between two molecules (whether man-made or naturally occurring).  Therefore, this limitation, when analyzed individually, is directed to a natural phenomenon and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).
wherein rows of the distance matrix are ordered by membership in the ligand and target molecules. 
The examiner asserts that the above claimed limitation is directed to a mathematical concept of tabulating the distances between atoms/molecules that are involved in the calculations of distances.  Therefore, this limitation, when analyzed 
Moreover, these limitations of claim 3, when analyzed as an ordered combination, are merely directed to the natural phenomenon of binding between two molecules and the mathematical concept of tabulating the distances determined by the Euclidean distance formula or the L2 distance formula and thus fail to satisfy Prong One of Step 2A.
 
(d)      Regarding claim 4, the abstract idea includes the following bolded claim limitations:
wherein the second set of graph convolutions are further based on bonds between the set of molecules.
The examiner asserts that the above claimed limitation is merely directed to a mathematical concept of graph convolutions based on scientific truths of chemical bonds or hydrogen bonding between two atoms.  Therefore, this limitation, when analyzed individually and as an ordered combination, is directed to a mathematical concept and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).
 
(e)      Regarding claim 5, the abstract idea includes the following bolded claim limitations:
wherein the first set of graph convolutions is based on a first set of the bonds between the set of molecules and
The examiner asserts that the above claimed limitation is merely directed to a mathematical concept of graph convolutions based on scientific truths of chemical bonds or hydrogen bonding in a set of molecules.  Therefore, this limitation, when analyzed 
the second set of graph convolutions is based on a second set of the bonds between the set of molecules.
The examiner asserts that the above claimed limitation is merely directed to a mathematical concept of graph convolutions based on scientific truths of chemical bonds or hydrogen bonding in a set of molecules.  Therefore, this limitation, when analyzed individually, is directed to a mathematical concept and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).
Moreover, these limitations of claim 5, when analyzed as an ordered combination, are merely directed to the natural phenomenon of binding between two molecules and the mathematical concept of mathematical concept of perform graph convolutions based on scientific truths of chemical bonds or hydrogen bonding in a set of molecules and thus fail to satisfy Prong One of Step 2A.
 
(f)       Regarding claim 6, the abstract idea includes the following bolded claim limitations:
wherein performing the first set of graph convolutions comprises utilizing a first plurality of neural networks, wherein each neural network of the first plurality of neural networks is used for a different bond type.
The examiner asserts that the above claimed limitation is merely directed to a mathematical concept of perform graph convolutions.  Therefore, this limitation, when analyzed individually, is directed to a mathematical concept and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).

 
(g)      Regarding claim 7, the abstract idea includes the following bolded claim limitations:
wherein performing the second set of graph convolutions comprises utilizing a second plurality of neural networks, wherein weights for the first plurality of neural networks are shared with the second plurality of neural networks.
The examiner asserts that the above claimed limitation is merely directed to a mathematical concept of perform graph convolutions.  Therefore, this limitation, when analyzed individually, is directed to a mathematical concept and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).
Moreover, these limitations of claim 7, when analyzed as an ordered combination, are merely directed to applying the mathematical concept of performing graph convolutions to a plurality of neural networks and using the same inputs (e.g., sharing weights) in multiple models (e.g., neural networks).  Nonetheless, mere automation of a judicial exception by using neural networks (which have existed since 1950’s) is insufficient to convert the judicial exception into nonabstract.  See MPEP § 2106.05(a). Therefore, claim 7 thus fails to satisfy Prong One of Step 2A.
 
(h)      Regarding claim 8, the abstract idea includes the following bolded claim limitations:
wherein performing the second set of graph convolutions comprises utilizing a second plurality of neural networks, wherein the neural networks of the second plurality of neural networks utilize distance information regarding distances between atoms of the set of molecules.
The examiner asserts that the above claimed limitation is merely directed to a mathematical concept of perform graph convolutions by using distances calculated from the Euclidean distance formula or the L2 distance formula that expresses a scientific truth.  Therefore, this limitation, when analyzed individually, is directed to a mathematical concept and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).
Moreover, these limitations of claim 8, when analyzed as an ordered combination, are merely directed to applying the mathematical concept of a formula concerning graph convolutions based on distances that are calculated from the Euclidean distance formula or the L2 distance formula (both express the scientific truth of a distance) to a plurality of neural networks.  Nonetheless, mere automation of a judicial exception is insufficient to convert the judicial exception into nonabstract.  See MPEP § 2106.05(a). Therefore, claim 8 thus fails to satisfy Prong One of Step 2A.
 
(i)       Regarding claim 9, the abstract idea includes the following bolded claim limitations:
wherein the set of molecules comprises a ligand molecule and a target molecule, wherein the graph gather is performed solely on the ligand molecule.
The examiner asserts that the above claimed limitation is merely directed to a natural phenomenon of a set of molecules and/or a mathematical concept to represent the set of molecules as one or more graphs.  Therefore, this limitation, when analyzed 
Further, these limitations of claim 9, when analyzed as an ordered combination, are merely directed to applying the mathematical concept of performing graph convolutions by using distances calculated from the Euclidean distance formula or the L2 distance formula to a plurality of neural networks as well as a post-solution activity of collecting output of interest.  Nonetheless, mere automation of a judicial exception is insufficient to convert the judicial exception into nonabstract.  See MPEP § 2106.05(a). Further, merely collecting intermediate outputs constitutes extra-solution activities that are not sufficient to convert the judicial exception into nonabstract.  See MPEP § 2106.05(a). Therefore, claim 9 thus fails to satisfy Prong One of Step 2A.
 
(j)       Regarding claim 17, the abstract idea includes the following bolded claim limitations:
obtain a representation of a set of molecules as a graph with N atoms and Net edge types;
The examiner asserts that the above claimed limitation is directed to a mathematical concept of representing the natural phenomena of molecular structures in a graph.  In addition, this limitation is directed to an abstract idea such as a mental process that can be performed by human analog with a physical aid such as a pen and paper by writing down the chemical structures on a piece of paper.  Therefore, this limitation, when analyzed individually, is directed to a mathematical concept and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).
performing a second set of graph convolutions with the spatial graph representation, wherein the second set of graph convolutions are based on at least a distance between each atom and other atoms of the set of molecules;
The examiner asserts that the above claimed limitation is directed to a mathematical concept of performing graph convolutions on a graph representation.  Further, the distance between atoms upon which the claimed second set of convolutions is performed is also directed to a mathematical concept such as computing the Euclidean distances or L2 distances by using the respective formulae that express the scientific truth and definition of a distance between objects.  In addition, this limitation is directed to an abstract idea such as a mental process that can be performed by human analog with a physical aid such as a pen and paper to calculate the distances and to convolve one atom with nearby atoms.  Therefore, this limitation, when analyzed individually, is directed to a mathematical concept and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).
performing a graph gather with the spatial graph representation to produce a feature vector; and
The examiner asserts that the above claimed limitation is directed to a mathematical concept of collecting outputs into a feature vector.  In addition, this limitation is directed to an abstract idea such as a mental process that can be performed by human analog with a physical aid such as a pen and paper by, for example, writing down outputs of interest.  Therefore, this limitation, when analyzed individually, is directed to a mathematical concept and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).
predicting a set of one or more characteristics for the set of molecules based on the feature vector.
The examiner asserts that the above claimed limitation is also directed to a mathematical concept of computing a characteristic such as the thermodynamic potential between a pair of atoms (e.g., Gibbs free energy, affinity, etc.) to determine a bonding   characteristic, which amounts to claiming a mathematical concept expressing scientific truths.  In addition, this limitation is directed to an abstract idea such as a mental process that can be performed by human analog with a physical aid such as a pen and paper.  For example, a human analog may review the previously calculated binding affinity (e.g., from the calculated Gibbs free energy) to predict whether a bond may occur.  Therefore, this limitation, when analyzed individually, is directed to a mathematical concept and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).
Moreover, the claimed limitations of claim 17, when analyzed as an ordered combination, are merely directed to a mathematical concept that expresses scientific truths – determining bonding characteristics between two atoms in a pair by using graph convolutions – and thus fail to satisfy Prong One of Step 2A.
 
(k)      Regarding claim 18, the abstract idea includes the following bolded claim limitations:
wherein the representation of the set of molecules further comprises an N×N distance matrix.
The examiner asserts that the above claimed limitation is directed to a mathematical concept of populating data into a matrix.  In addition, this limitation is 
Moreover, the claimed limitations of claim 18, when analyzed as an ordered combination, are merely directed to a mathematical concept that populates data into a matrix.  These limitations also constitute a mental process that can be performed by a human analog with a physical aid and thus fail to satisfy Prong One of Step 2A.
 
(l)       Regarding claim 19, the abstract idea includes the following bolded claim limitations:
wherein the Net edge types comprise at least one of bond types, salt bridges, pi stacking, distance bins, a distance basis set, and raw distances.
The examiner asserts that the above claimed limitation is directed to a natural phenomenon – candidate chemical bonds and hydrogen bonding between atoms.  Therefore, this limitation, when analyzed individually and as an ordered combination, is directed to a mathematical concept and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).
 
(m)     Regarding claim 20, the abstract idea includes the following bolded claim limitations:
wherein performing the first set of graph convolutions comprises incorporating information directly from the N×N distance matrix.
The examiner asserts that the above claimed limitation is directed to a mathematical concept of receiving input values for performing computations.  Therefore, this limitation, when analyzed individually and as an ordered combination, is directed to a mathematical concept and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).
 
(n)      Regarding claim 21, the abstract idea includes the following bolded claim limitations:
wherein performing the one or more additional sets of graph convolutions is based on the N×N distance matrix.
The examiner asserts that the above claimed limitation is directed to a general mathematical concept of receiving input values from a source (e.g., a matrix) for performing calculations (e.g., convolutions based on neighboring elements).  In addition, this limitation also constitutes a mental process that can be performed by a human analog by, for example, constructing a square matrix storing distance information and grabbing the distances information from the square matrix. Therefore, this limitation, when analyzed individually and as an ordered combination, is directed to a mathematical concept and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).
 
(o)      Regarding claim 22, the abstract idea includes the following bolded claim limitations:
wherein the subgraph of a graph can be of one or more of the molecules.
The examiner asserts that the above claimed limitation is directed to a mathematical concept of copying a natural phenomenon (molecular) into another representation.  In addition, this limitation is also a mental process that can be performed by a human analog who writes down or draws a molecular structure. Therefore, this limitation, when analyzed individually and as an ordered combination, is directed to a mathematical concept and fails to satisfy Prong One of Step 2A. See MPEP § 2106.04(a)(2).
 
Step 2A – Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. See 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. 
(a)      Regarding claim 1, the additional elements include the following non-bolded claim limitations:
performing a first set of graph convolutions with a spatial graph representation of a set of molecules, wherein the first set of graph convolutions are based on bonds between the set of molecules;

Moreover, this limitation is merely gathering and analyzing information using conventional techniques and displaying the result, which has been held to be insufficient to satisfy Prong Two of Step 2A as in TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.

performing a second set of graph convolutions with the spatial graph representation, wherein the second set of graph convolutions are based on at least a distance between each atom and other atoms of the set of molecules;
The examiner asserts that this limitation, when analyzed individually, does not recite any additional elements, let alone additional elements that integrate the claimed judicial exception into a practical application.
Moreover, this limitation is merely gathering and analyzing information using conventional techniques and displaying the result, which has been held to be insufficient to satisfy Prong Two of Step 2A as in TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.

performing a graph gather with the spatial graph representation to produce a feature vector; and

Moreover, this limitation is merely adding extra-solution activity of collecting intermediate results from the previously recited first and second sets of graph convolutions that has been held to be insufficient to integrate the claimed judicial exception into a practical application in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).
predicting a set of one or more characteristics for the set of molecules based on the feature vector.
The examiner asserts that this limitation, when analyzed individually, does not recite any additional elements, let alone additional elements that integrate the claimed judicial exception into a practical application.
Moreover, this limitation is merely gathering and analyzing information using conventional techniques and displaying the result, which has been held to be insufficient to satisfy Prong Two of Step 2A as in TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.
Furthermore, the above claimed limitations of claim 1, when analyzed as an ordered combination, are merely directed to the abstract idea that expresses scientific truths – determining bonding characteristics between two atoms in a pair by using graph convolutions – yet fail to recite any additional elements to integrate the claimed judicial exception into a practical application to satisfy Prong Two of Step 2A.
 
non-bolded claim limitations:
building a spatial graph representation of the set of molecules,
The examiner asserts that this limitation, when analyzed individually, does not recite any additional elements, let alone additional elements that integrate the claimed judicial exception into a practical application.
Moreover, this limitation is merely adding pre-solution activity of collecting intermediate results from the previously recited first and second sets of graph convolutions that has been held to be insufficient to integrate the claimed judicial exception into a practical application in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).

wherein building the spatial graph representation comprises generating a distance matrix and an adjacency tensor,
The examiner asserts that this limitation, when analyzed individually, does not recite any additional elements, let alone additional elements that integrate the claimed judicial exception into a practical application.
Moreover, this limitation is merely gathering and analyzing information using conventional techniques (e.g., calculating distances using the Euclidean or L2 distance formula and identifying neighboring elements in a graph) and displaying the result, which has been held to be insufficient to satisfy Prong Two of Step 2A as in TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.

          wherein the distance matrix denotes distances between atoms of the set of molecules and the adjacency tensor indicates a plurality of different edge types between atoms.
The examiner asserts that this limitation, when analyzed individually, does not recite any additional elements, let alone additional elements that integrate the claimed judicial exception into a practical application.
Moreover, this limitation merely describes data (distance matrix, adjacency tensor, and their respective contents) and thus adds nothing that amounts to significantly more than the claimed judicial exception.
Moreover, these limitations of claim 2, when analyzed as an ordered combination, are merely directed to a mathematical concept of determining the distance between two objects with the Euclidean distance formula or the L2 distance formula as well as mere identification and/or discovery of chemical bond types and/or hydrogen bonding possibly formed between two atoms yet fail to recite any additional elements to integrate the claimed judicial exception into a practical application to satisfy Prong Two of Step 2A.
 
(c)      Regarding claim 3, the additional elements include the following non-bolded claim limitations:
wherein the set of molecules comprises a ligand molecule and a target molecule,
The examiner asserts that this limitation, when analyzed individually, does not recite any additional elements, let alone additional elements that integrate the claimed judicial exception into a practical application.

wherein rows of the distance matrix are ordered by membership in the ligand and target molecules. 
The examiner asserts that this limitation, when analyzed individually, merely recites a mental process or ordering elements but does not recite any additional elements, let alone additional elements that integrate the claimed judicial exception into a practical application.
Moreover, these limitations of claim 3, when analyzed as an ordered combination, are merely directed to the natural phenomenon of binding between two molecules and the mathematical concept of tabulating the distances determined by the Euclidean distance formula or the L2 distance formula yet fail to recite any additional elements that integrate the claimed judicial exception in order to satisfy Prong Two of Step 2A.
 
(d)      Regarding claim 4, the additional elements include the following non-bolded claim limitations:
wherein the second set of graph convolutions are further based on bonds between the set of molecules.
The examiner asserts that this limitation, when analyzed individually and as an ordered combination, does not recite any additional elements, let alone additional elements that integrate the claimed judicial exception into a practical application.

 
(e)      Regarding claim 5, the additional elements include the following non-bolded claim limitations:
wherein the first set of graph convolutions is based on a first set of the bonds between the set of molecules and
The examiner asserts that this limitation, when analyzed individually and as an ordered combination, does not recite any additional elements, let alone additional elements that integrate the claimed judicial exception into a practical application.
Moreover, this limitation is merely gathering and analyzing information using conventional techniques (convolutions) based on information pertaining to a natural phenomenon (e.g., bonds between molecules) and displaying the result, which has been held to be insufficient to satisfy Prong Two of Step 2A as in TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.

the second set of graph convolutions is based on a second set of the bonds between the set of molecules.

Moreover, this limitation is merely gathering and analyzing information using conventional techniques (convolutions) based on information pertaining to a natural phenomenon (e.g., bonds between molecules) and displaying the result, which has been held to be insufficient to satisfy Prong Two of Step 2A as in TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.
Moreover, these limitations of claim 5, when analyzed as an ordered combination, are merely directed to the natural phenomenon of binding between two molecules and the mathematical concept of mathematical concept of perform graph convolutions based on scientific truths of chemical bonds or hydrogen bonding in a set of molecules yet fail to recite any additional elements that integrate the claimed judicial exception into a practical application to satisfy Prong Two of Step 2A.
 
(f)       Regarding claim 6, the additional elements include the following non-bolded claim limitations:
wherein performing the first set of graph convolutions comprises utilizing a first plurality of neural networks, wherein each neural network of the first plurality of neural networks is used for a different bond type.
The examiner notes that the additional element merely apply a first plurality of neural network to the claimed judicial exception (“apply it”) that has been held to be 
Moreover, these limitations of claim 6, when analyzed as an ordered combination, are merely directed to applying the mathematical concept of performing graph convolutions to a plurality of neural networks.  Nonetheless, mere automation of a judicial exception is insufficient to convert the judicial exception into nonabstract.  See MPEP § 2106.05(a). Therefore, claim 6 thus fails to satisfy Prong Two of Step 2A.
 
(g)      Regarding claim 7, the additional elements include the following non-bolded claim limitations:
wherein performing the second set of graph convolutions comprises utilizing a second plurality of neural networks, wherein weights for the first plurality of neural networks are shared with the second plurality of neural networks.
The examiner notes that the additional element merely apply a second plurality of neural network to the claimed judicial exception (“apply it”) that has been held to be insufficient to satisfy Prong Two of Step 2A.  See MPEP § 2106.05(f) citing Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014).  In addition, sharing weights among the first and second plurality of neural networks merely constitute extra-solution activities of using the same set of inputs (weights) for the connections of neural networks that have been held to be insufficient to integrate a judicial exception into a practical application.  MPEP § 2106.05(g).
Moreover, these limitations of claim 7, when analyzed as an ordered combination, are merely directed to applying the mathematical concept of performing graph 
Moreover, these limitations of claim 7, when analyzed as an ordered combination, are merely directed to applying the mathematical concept of performing graph convolutions to a plurality of neural networks and sharing weights among neural networks.  Nonetheless, mere automation of a judicial exception and extra-solution activities are held to be insufficient to convert the judicial exception into nonabstract.  See MPEP § 2106.05(a) and (g). Therefore, claim 7 thus fails to satisfy Prong Two of Step 2A.
 
(h)      Regarding claim 8, the additional elements include the following non-bolded claim limitations:
wherein performing the second set of graph convolutions comprises utilizing a second plurality of neural networks, wherein the neural networks of the second plurality of neural networks utilize distance information regarding distances between atoms of the set of molecules.
The examiner notes that the additional element merely apply a second plurality of neural network to the claimed judicial exception (“apply it”) that has been held to be 
Moreover, these limitations of claim 8, when analyzed as an ordered combination, are merely directed to applying the mathematical concept of performing graph convolutions to a second plurality of neural networks using some input (distances).  Nonetheless, mere automation of a judicial exception is insufficient to convert the judicial exception into nonabstract.  See MPEP § 2106.05(a). In addition, sharing weights among the first and second plurality of neural networks merely constitute extra-solution activities of using the same set of inputs (weights) for the connections of neural networks that have been held to be insufficient to integrate a judicial exception into a practical application.  See MPEP § 2106.05(g).  Therefore, claim 8 thus fails to satisfy Prong Two of Step 2A.
 
(i)       Regarding claim 9, the additional elements include the following non-bolded claim limitations:
wherein the set of molecules comprises a ligand molecule and a target molecule, wherein the graph gather is performed solely on the ligand molecule.
The examiner asserts that the above additional element is merely concerning collecting intermediate outputs (prior to predicting) of interest and thus constitute extra-
Moreover, these limitations of claim 9, when analyzed as an ordered combination, are merely directed to applying the mathematical concept of performing graph convolutions for a set of molecules by using distances calculated from the Euclidean distance formula or the L2 distance formula to a plurality of neural networks and extracting the output of interest (solely on the ligand molecule that is the target of drug discovery/design).  Nonetheless, mere automation of a judicial exception and extra-solution activities have been held to be insufficient to convert the judicial exception into nonabstract.  See MPEP § 2106.05(a). Therefore, claim 8 thus fails to satisfy Prong Two of Step 2A.
Moreover, these limitations of claim 9, when analyzed as an ordered combination, are merely directed to applying the mathematical concept of performing graph convolutions by using distances calculated from the Euclidean distance formula or the L2 distance formula to a plurality of neural networks as well as an extra-solution activity of collecting output of interest.  Nonetheless, mere automation of a judicial exception is insufficient to convert the judicial exception into nonabstract.  Further, merely collecting intermediate outputs constitutes extra-solution activities that are not sufficient to convert the judicial exception into nonabstract.  See MPEP § 2106.05(a). Therefore, claim 9 thus fails to satisfy Prong Two of Step 2A.
 
non-bolded claim limitations:
obtain a representation of a set of molecules as a graph with N atoms and Net edge types;
The examiner asserts that this limitation, when analyzed individually, does not recite any additional elements, let alone additional elements that integrate the claimed judicial exception into a practical application.
Moreover, this limitation is merely adding pre-solution activity of identifying chemical structures of molecules into a graph input that has been held to be insufficient to amount to significantly more than the claimed judicial exception in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).

performing a second set of graph convolutions with the spatial graph representation, wherein the second set of graph convolutions are based on at least a distance between each atom and other atoms of the set of molecules;
The examiner asserts that this limitation, when analyzed individually, does not recite any additional elements, let alone additional elements that integrate the claimed judicial exception into a practical application.
Moreover, this limitation is merely gathering and analyzing information using conventional techniques and displaying the result, which has been held to be insufficient to satisfy Prong Two of Step 2A as in TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.

performing a graph gather with the spatial graph representation to produce a feature vector; and
The examiner asserts that this limitation, when analyzed individually, does not recite any additional elements, let alone additional elements that integrate the claimed judicial exception into a practical application.
Moreover, this limitation is merely adding extra-solution activity of collecting intermediate results from the previously recited first and second sets of graph convolutions that has been held to be insufficient to integrate the claimed judicial exception into a practical application in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).

predicting a set of one or more characteristics for the set of molecules based on the feature vector.
The examiner asserts that this limitation, when analyzed individually, does not recite any additional elements, let alone additional elements that integrate the claimed judicial exception into a practical application.
Moreover, the claimed limitations of claim 17, when analyzed as an ordered combination, are merely directed to a mathematical concept that expresses scientific truths – determining bonding characteristics between two atoms in a pair by using graph convolutions – yet fail to recite any additional elements that integrate the claimed judicial exception to satisfy Prong Two of Step 2A.
 
non-bolded claim limitations:
wherein the representation of the set of molecules further comprises an N×N distance matrix.
The examiner asserts that this limitation, when analyzed individually, does not recite any additional elements, let alone additional elements that integrate the claimed judicial exception into a practical application.
Moreover, the claimed limitations of claim 18, when analyzed as an ordered combination, are merely directed to a mathematical concept that populates data into a matrix.  These limitations also constitute a mental process that can be performed by a human analog with a physical aid yet fail to recite any additional elements that integrate the claimed judicial exception to satisfy Prong Two of Step 2A.
 
(l)       Regarding claim 19, the additional elements include the following non-bolded claim limitations:
wherein the Net edge types comprise at least one of bond types, salt bridges, pi stacking, distance bins, a distance basis set, and raw distances.
The examiner asserts that this limitation, when analyzed individually and as an ordered combination, does not recite any additional elements, let alone additional elements that integrate the claimed judicial exception into a practical application.
Therefore, the claimed limitations of claim 18, when analyzed individually and as an ordered combination, are merely directed to a mathematical concept that populates 
 
(m)     Regarding claim 20, the additional elements include the following non-bolded claim limitations:
wherein performing the first set of graph convolutions comprises incorporating information directly from the N×N distance matrix.
The examiner asserts that this limitation, when analyzed individually and as an ordered combination, does not recite any additional elements, let alone additional elements that integrate the claimed judicial exception into a practical application.
Therefore, the claimed limitations of claim 18, when analyzed individually and as an ordered combination, are merely directed to a mathematical concept of receiving input values for performing computations without reciting any additional elements that integrate the claimed judicial exception to satisfy Prong Two of Step 2A.
 
(n)      Regarding claim 21, the additional elements include the following non-bolded claim limitations:
wherein performing the one or more additional sets of graph convolutions is based on the N×N distance matrix.
The examiner asserts that this limitation, when analyzed individually and as an ordered combination, does not recite any additional elements, let alone additional elements that integrate the claimed judicial exception into a practical application.

 
(o)      Regarding claim 22, the additional elements include the following non-bolded claim limitations:
wherein the subgraph of a graph can be of one or more of the molecules.
The examiner asserts that this limitation, when analyzed individually and as an ordered combination, does not recite any additional elements, let alone additional elements that integrate the claimed judicial exception into a practical application.
Therefore, the claimed limitations of claim 18, when analyzed individually and as an ordered combination, are merely directed to a mathematical concept of copying a natural phenomenon (molecular) into another representation and a mental process of without reciting any additional elements that integrate the claimed judicial exception to satisfy Prong Two of Step 2A.
 
Step 2B: The examiner asserts that the additional elements do not amount to significantly more than the aforementioned judicial exception because the additional elements are mere well-known, routine, conventional computer functions and/or components and further because mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2B. 
 
non-bolded claim limitations:
performing a first set of graph convolutions with a spatial graph representation of a set of molecules, wherein the first set of graph convolutions are based on bonds between the set of molecules;
The examiner asserts that this limitation, when analyzed individually, merely recites the abstract idea of a mental process or mathematical concept but does not recite any additional elements, let alone additional elements that amount to significantly more than the claimed judicial exception.  
Moreover, this limitation is merely gathering and analyzing information using conventional techniques and displaying the result, which has been held to be insufficient to satisfy Step 2B as in TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.

performing a second set of graph convolutions with the spatial graph representation, wherein the second set of graph convolutions are based on at least a distance between each atom and other atoms of the set of molecules;
The examiner asserts that this limitation, when analyzed individually, merely recites the abstract idea of a mental process or mathematical concept but does not recite any additional elements, let alone additional elements that amount to significantly more than the claimed judicial exception.  
Moreover, this limitation is merely gathering and analyzing information using conventional techniques and displaying the result, which has been held to be insufficient 

performing a graph gather with the spatial graph representation to produce a feature vector; and
The examiner asserts that this limitation, when analyzed individually, merely recites the abstract idea of a mental process or mathematical concept but does not recite any additional elements, let alone additional elements that amount to significantly more than the claimed judicial exception.  
Moreover, this limitation is merely adding extra-solution activity of collecting intermediate results from the previously recited first and second sets of graph convolutions that has been held to be insufficient to amount to significantly more than the claimed judicial exception in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).

predicting a set of one or more characteristics for the set of molecules based on the feature vector.
The examiner asserts that this limitation, when analyzed individually, merely recites the abstract idea of a mental process or mathematical concept but does not recite any additional elements, let alone additional elements that amount to significantly more than the claimed judicial exception.  
Moreover, this limitation is merely gathering and analyzing information using conventional techniques and displaying the result, which has been held to be insufficient 
In addition, the claimed limitations of claim 1, when analyzed as an ordered combination, are merely directed to the abstract idea that expresses scientific truths – determining bonding characteristics between two atoms in a pair by using graph convolutions – yet fail to recite any additional elements to amount to significantly more than the claimed judicial exception to satisfy Step 2B.
 
(b)      Regarding claim 2, the additional elements include the following non-bolded claim limitations:
building a spatial graph representation of the set of molecules,
The examiner asserts that this limitation, when analyzed individually, merely recites the abstract idea of a mental process or mathematical concept but does not recite any additional elements, let alone additional elements that amount to significantly more than the claimed judicial exception.  
Moreover, this limitation is merely adding pre-solution activity of identifying chemical structures of molecules into a graph input that has been held to be insufficient to amount to significantly more than the claimed judicial exception in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).

wherein building the spatial graph representation comprises generating a distance matrix and an adjacency tensor,

Moreover, this limitation is merely gathering and analyzing information using conventional techniques such as calculating distances using the Euclidean distance formula and displaying the result as well as post-solution activity of storing the calculated distance information, both of which have been held to be insufficient to satisfy Step 2B as in TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.

          wherein the distance matrix denotes distances between atoms of the set of molecules and the adjacency tensor indicates a plurality of different edge types between atoms.
The examiner asserts that this limitation, when analyzed individually, merely recites the abstract idea of a mental process and/or mathematical concept but does not recite any additional elements, let alone additional elements that amount to significantly more than the claimed judicial exception.  
Moreover, this limitation is merely gathering and analyzing information using conventional techniques (calculating distances using the Euclidean distance formula and identifying neighboring elements for another element) and displaying the result, which has been held to be insufficient to satisfy Step 2B as in TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.

 
(c)      Regarding claim 3, the additional elements include the following non-bolded claim limitations:
wherein the set of molecules comprises a ligand molecule and a target molecule,
The examiner asserts that this limitation, when analyzed individually, merely recites the abstract idea of a natural phenomenon of two molecules to be bound together but does not recite any additional elements, let alone additional elements that amount to significantly more than the claimed judicial exception.  
Moreover, this limitation merely describes the data (the set of molecules to be analyzed) and thus adds nothing that amounts to significantly more than the claimed judicial exception.

wherein rows of the distance matrix are ordered by membership in the ligand and target molecules. 
The examiner asserts that this limitation, when analyzed individually, merely recites the abstract idea of ordering data that can be performed by a human analog with 
Moreover, this limitation merely describes the data (the distance matrix) and a mental process of ordering data by the sources (e.g., which molecules the atoms belong to) of the data and thus adds nothing that amounts to significantly more than the claimed judicial exception.
Moreover, these limitations of claim 3, when analyzed as an ordered combination, are merely directed to the natural phenomenon of binding between two molecules and the mathematical concept of tabulating the distances determined by the Euclidean distance formula or the L2 distance formula yet fail to recite any additional elements that amount to significantly more than the claimed judicial exception in order to satisfy Step 2B.
 
(d)      Regarding claim 4, the additional elements include the following non-bolded claim limitations:
wherein the second set of graph convolutions are further based on bonds between the set of molecules.
The examiner asserts that this limitation, when analyzed individually, merely recites the abstract idea but does not recite any additional elements, let alone additional elements that amount to significantly more than the claimed judicial exception.  
Moreover, this limitation is merely gathering and analyzing information (e.g., a pair of atoms in a graph) using conventional techniques (e.g., computing the potential energy 
 
(e)      Regarding claim 5, the additional elements include the following non-bolded claim limitations:
wherein the first set of graph convolutions is based on a first set of the bonds between the set of molecules and
The examiner asserts that this limitation, when analyzed individually, merely recites the abstract idea but does not recite any additional elements, let alone additional elements that amount to significantly more than the claimed judicial exception.  
Moreover, this limitation is merely gathering and analyzing information (e.g., a pair of atoms in a graph) using conventional techniques (e.g., computing the potential energy between the two atoms using the Gibbs free energy equation that expresses a natural phenomenon based on one or more bond types such as single bond, double bond, etc. or hydrogen bonding) and displaying the result, which has been held to be insufficient to satisfy Step 2B as in TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.

the second set of graph convolutions is based on a second set of the bonds between the set of molecules.
The examiner asserts that this limitation, when analyzed individually, merely recites the abstract idea but does not recite any additional elements, let alone additional elements that amount to significantly more than the claimed judicial exception.  

Moreover, these limitations of claim 5, when analyzed as an ordered combination, are merely directed to the natural phenomenon of binding between two molecules and the mathematical concept of mathematical concept of perform graph convolutions based on scientific truths of chemical bonds or hydrogen bonding in a set of molecules yet fail to recite any additional elements that amount to significantly more than the claimed judicial exception to satisfy Step 2B.
 
(f)       Regarding claim 6, the additional elements include the following non-bolded claim limitations:
wherein performing the first set of graph convolutions comprises utilizing a first plurality of neural networks, wherein each neural network of the first plurality of neural networks is used for a different bond type.
The examiner notes that the additional element merely apply a first plurality of neural network to the claimed judicial exception (“apply it”) that has been held to be insufficient to satisfy Step 2B.  See MPEP § 2106.05(f) citing Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014).

Moreover, these limitations of claim 6, when analyzed as an ordered combination, are merely directed to applying the mathematical concept of performing graph convolutions to a plurality of neural networks.  Nonetheless, mere automation of a judicial exception is insufficient to convert the judicial exception into nonabstract.  See MPEP § 2106.05(a). Therefore, claim 6 thus fails to satisfy Step 2B.
 
(g)      Regarding claim 7, the additional elements include the following non-bolded claim limitations:
wherein performing the second set of graph convolutions comprises utilizing a second plurality of neural networks, wherein weights for the first plurality of neural networks are shared with the second plurality of neural networks.
The examiner notes that the additional element merely apply a second plurality of neural network to the claimed judicial exception (“apply it”) that has been held to be insufficient to satisfy Step 2B.  See MPEP § 2106.05(f) citing Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014).  In addition, sharing weights among the first and second plurality of neural networks merely constitute extra-solution 
Further, this limitation is merely gathering and analyzing information (e.g., a pair of atoms in a graph) using conventional techniques (e.g., analyzing a pair of atoms based on the neighboring atoms and computing the potential energy between the two atoms using the Gibbs free energy equation that expresses a natural phenomenon based on, for example, distances between the two atoms) and displaying the result, which has been held to be insufficient to satisfy Step 2B as in TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.
Moreover, these limitations of claim 7, when analyzed as an ordered combination, are merely directed to applying the mathematical concept of performing graph convolutions to a second plurality of neural networks.  Nonetheless, mere automation of a judicial exception is insufficient to convert the judicial exception into nonabstract.  See MPEP § 2106.05(a). In addition, sharing weights among the first and second plurality of neural networks merely constitute extra-solution activities of using the same set of inputs (weights) for the connections of neural networks that have been held to be insufficient to amount to significantly more than the claimed judicial exception.  See MPEP § 2106.05(g).  Therefore, claim 7 thus fails to satisfy Step 2B.
 
(h)      Regarding claim 8, the additional elements include the following non-bolded claim limitations:
wherein performing the second set of graph convolutions comprises utilizing a second plurality of neural networks, wherein the neural networks of the second plurality of neural networks utilize distance information regarding distances between atoms of the set of molecules.
The examiner notes that the additional element merely apply a second plurality of neural network to the claimed judicial exception (“apply it”) that has been held to be insufficient to satisfy Step 2B.  See MPEP § 2106.05(f) citing Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014).  In addition, using distance information as an input to the second plurality of neural networks merely constitute pre-solution activities of obtaining inputs for the connections of neural networks that have been held to be insufficient to amount to significantly more than the claimed judicial exception.  MPEP § 2106.05(g).
Further, this limitation is merely gathering and analyzing information (e.g., a pair of atoms in a graph) using conventional techniques (e.g., analyzing a pair of atoms based on the neighboring atoms and computing the potential energy between the two atoms using the Gibbs free energy equation that expresses a natural phenomenon based on, for example, distances between the two atoms) and displaying the result, which has been held to be insufficient to satisfy Step 2B as in TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.
Moreover, these limitations of claim 8, when analyzed as an ordered combination, are merely directed to applying the mathematical concept of performing graph convolutions to a second plurality of neural networks using some input (distances).  Nonetheless, mere automation of a judicial exception is insufficient to 
 
(i)       Regarding claim 9, the additional elements include the following non-bolded claim limitations:
wherein the set of molecules comprises a ligand molecule and a target molecule, wherein the graph gather is performed solely on the ligand molecule.
The examiner asserts that the above additional element is merely concerning collecting intermediate outputs (prior to predicting) of interest and thus constitute extra-solution activities similar to the ineligible element of extracting information in Content Extraction & Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 1349, 113 USPQ2d 1354, 1359 (Fed. Cir. 2014).
Further, these limitations of claim 9, when analyzed as an ordered combination, are merely directed to applying the mathematical concept of performing graph convolutions based on neighboring atoms by using distances calculated from the Euclidean distance formula or the L2 distance formula to a plurality of neural networks as well as an extra-solution activity of collecting output of interest (solely for the ligand molecule).  Nonetheless, mere automation of a judicial exception is insufficient to convert the judicial exception into nonabstract.  Further, merely collecting intermediate outputs constitutes extra-solution activities that are not sufficient to convert the judicial exception into nonabstract.  See MPEP § 2106.05(a). Therefore, claim 9 thus fails to satisfy Step 2B.
 
non-bolded claim limitations:
obtain a representation of a set of molecules as a graph with N atoms and Net edge types;
The examiner asserts that this limitation, when analyzed individually, merely recites the abstract idea but does not recite any additional elements, let alone additional elements that amount to significantly more than the claimed judicial exception.  
Moreover, this limitation is merely adding pre-solution activity of identifying an input of chemical structures of molecules that has been held to be insufficient to amount to significantly more than the claimed judicial exception in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).

performing a second set of graph convolutions with the spatial graph representation, wherein the second set of graph convolutions are based on at least a distance between each atom and other atoms of the set of molecules;
The examiner asserts that this limitation, when analyzed individually, merely recites the abstract idea but does not recite any additional elements, let alone additional elements that amount to significantly more than the claimed judicial exception.  
Moreover, this limitation is merely gathering and analyzing information using conventional techniques (e.g., performing convolutions with respect to neighboring elements in a graph) and displaying the result, which has been held to be insufficient to satisfy Step 2B as in TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.

performing a graph gather with the spatial graph representation to produce a feature vector; and
The examiner asserts that this limitation, when analyzed individually, merely recites the abstract idea but does not recite any additional elements, let alone additional elements that amount to significantly more than the claimed judicial exception.  
Moreover, this limitation is merely adding extra-solution activity of collecting intermediate results from the previously recited first and second sets of graph convolutions and adding the collected results to another intermediate output (a feature vector) both of which have been held to be insufficient to amount to significantly more than the claimed judicial exception in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).

predicting a set of one or more characteristics for the set of molecules based on the feature vector.
The examiner asserts that this limitation, when analyzed individually, merely recites the abstract idea but does not recite any additional elements, let alone additional elements that amount to significantly more than the claimed judicial exception.  
Moreover, this limitation is merely gathering and analyzing information using conventional techniques and displaying the result, which has been held to be insufficient to satisfy Step 2B as in TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.

Further, the claimed limitations of claim 17, when analyzed as an ordered combination, are merely directed to a mathematical concept that expresses scientific truths – determining bonding characteristics between two atoms in a pair by using graph convolutions – yet fail to recite any additional elements that amount to significantly more than the claimed judicial exception to satisfy Step 2B.
 
(k)      Regarding claim 18, the additional elements include the following non-bolded claim limitations:
wherein the representation of the set of molecules further comprises an N×N distance matrix.
The examiner asserts that this limitation, when analyzed individually, merely recites the abstract idea but does not recite any additional elements, let alone additional elements that amount to significantly more than the claimed judicial exception.  
Furthermore, this limitation only recites insignificant extra-solution activity (e.g., storing intermediate results of calculated distances in a data structure) that has been held to be insufficient to amount to significantly more than the claimed judicial exception in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).
Moreover, the claimed limitations of claim 18, when analyzed as an ordered combination, are merely directed to a mathematical concept that populates data into a 
 
(l)       Regarding claim 19, the additional elements include the following non-bolded claim limitations:
wherein the Net edge types comprise at least one of bond types, salt bridges, pi stacking, distance bins, a distance basis set, and raw distances.
The examiner asserts that this limitation, when analyzed individually, merely recites the abstract idea but does not recite any additional elements, let alone additional elements that amount to significantly more than the claimed judicial exception.  
Furthermore, this limitation only the input data (edge types) that has been held to be insufficient to amount to significantly more than the claimed judicial exception in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).
Therefore, the claimed limitations of claim 18, when analyzed individually and as an ordered combination, are merely directed to a mathematical concept that populates data into a matrix without reciting any additional elements that amount to significantly more than the claimed judicial exception to satisfy Step 2B.
 
(m)     Regarding claim 20, the additional elements include the following non-bolded claim limitations:
wherein performing the first set of graph convolutions comprises incorporating information directly from the N×N distance matrix.
The examiner asserts that this limitation, when analyzed individually, merely recites the abstract idea but does not recite any additional elements, let alone additional elements that amount to significantly more than the claimed judicial exception.  
Moreover, this limitation is merely adding pre-solution activity of obtaining input data from a data structure that has been held to be insufficient to amount to significantly more than the claimed judicial exception in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).
Further, this limitation is merely gathering and analyzing information using conventional techniques such as calculating distances using the Euclidean distance formula and displaying the result as well as post-solution activity of storing the calculated distance information, both of which have been held to be insufficient to satisfy Step 2B as in TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.
Therefore, the claimed limitations of claim 18, when analyzed individually and as an ordered combination, are merely directed to a mathematical concept of receiving input values for performing computations without reciting any additional elements that amount to significantly more than the claimed judicial exception to satisfy Step 2B.
 
(n)      Regarding claim 21, the additional elements include the following non-bolded claim limitations:
wherein performing the one or more additional sets of graph convolutions is based on the N×N distance matrix.

Moreover, this limitation is merely adding pre-solution activity of obtaining input data from a data structure (N x N distance matrix) that has been held to be insufficient to amount to significantly more than the claimed judicial exception in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).
Further, this limitation is merely gathering and analyzing information using conventional techniques such as performing convolutions for a pair of elements based on neighboring elements and displaying the result as well as post-solution activity of storing the calculated distance information, both of which have been held to be insufficient to satisfy Step 2B as in TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.
Therefore, the claimed limitations of claim 18, when analyzed individually and as an ordered combination, are merely directed to a mathematical concept of receiving input values from a matrix for performing computations without reciting any additional elements that amount to significantly more than the claimed judicial exception to satisfy Step 2B.
 
(o)      Regarding claim 22, the additional elements include the following non-bolded claim limitations:
wherein the subgraph of a graph can be of one or more of the molecules.
The examiner asserts that this limitation, when analyzed individually, merely recites the abstract idea but does not recite any additional elements, let alone additional elements that amount to significantly more than the claimed judicial exception.  

Therefore, the claimed limitations of claim 18, when analyzed individually and as an ordered combination, are merely directed to a mathematical concept of copying a natural phenomenon (molecular) into another representation and a mental process of without reciting any additional elements that amount to significantly more than the claimed judicial exception to satisfy Step 2B.
Therefore, claims 1-9 and 17-22 are directed to a judicial exception, and the additional elements are insufficient to integrate the claimed judicial exception into a practical application and further fail to amount to significantly more than the claimed judicial exception.  As such, claims 1-9 and 17-22 are thus rejected under 35 U.S.C. 101 for at least the foregoing reasons.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


a.	Claim 15: the claimed limitation “the one or more processors that are individually or collectively configured to share a set of one or more layers between the first and second spatial convolution graph models” is not sufficiently described in the disclosure.  The examiner notes that even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). The present disclosure merely descries the above limitation in nearly identical language without any additional details about how or what the sharing is to be accomplished.  See ¶¶ [0023] and [0106]. For example, the disclosure remains absolutely silent on which one or more layers are shared, which aspects pertaining to a layer are shared (e.g., sharing the same neurons, the same connections, the same weights, the same activation functions, etc. or just some of the aforementioned aspects?) Therefore, claim 15 is rejected under 35 U.S.C. § 112(a) for failing to meet the written description requirement.
et edge types comprise at least one of bond types, salt bridges, pi stacking, distance bins, a distance basis set, and raw distances” is not sufficiently described in the disclosure.  The examiner notes that even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The present disclosure merely descries the above limitation in nearly identical language without any additional details about how “distance bins, a distance basis set, and raw distances” may be used as “edge types” for graph convolutions.  See ¶ [0088]. More precisely, a basis set is commonly known as a set of functions that is combined to model molecular characteristics so the claimed distance basis set is interpreted as a set of functions.  Nonetheless, the disclosure fails to describe how to treat a set of functions to be included as an edge type.  Similarly, raw distances are distances, and the disclosure fails to describe how to include a distance as an edge type.  Therefore, claim 19 is rejected under 35 U.S.C. § 112(a) for failing to meet the written description requirement.

The following is a quotation of the first paragraph of 35 U.S.C. 112(b):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



a.	Claim 10 and hence claims 10-16: The limitations “the computed loss” and “the spatial convolution graph model” lack proper antecedent basis. 
b.	Claims 11-16 depend from claim 10 and thus inherit the same deficiencies from claim 10.  Claim 11-16 are thus rejected accordingly, with the same rationale applying.
c.	Claim 17:
(1)	The claimed limitation “a graph representation” in “perform a first set of graph convolutions with a graph representation of a set of molecules with a subset of the Net edge types” confuses with “a graph” in the limitation “obtain a representation of a set of molecules as a graph with N atoms and Net edge types” as it is unclear whether the recited “graph representation” is the same as or different from “a graph” recited in claim 17.  For the purpose of examination, this subsequently claimed “graph representation” is interpreted as being identical to the claimed “representation of a set of molecules as a graph”.   
(2)	The claimed limitation “a set of molecules” in “perform a first set of graph convolutions with a graph representation of a set of molecules with a subset of the Net edge types” is indefinite because this limitation confuses with “a set of molecules” in “obtain a representation of a set of molecules as a graph with N atoms and Net edge types”.  It is unclear whether these two 
(3)	The limitation “a subset of the Net edge types” in “perform a set of one or more additional sets of graph convolutions each with a subset of the Net edge types” is indefinite because it is unclear whether this recited “a subset of the Net edge types” is the same as or different from “a subset of the Net edge types” recited in “perform a first set of graph convolutions with a graph representation of a set of molecules with a subset of the Net edge types”.    
d.	Dependent claims 18-22 depend from independent claim 17. Claims 18-22 thus inherit the deficiencies of claim 17 and are thus also rejected under 35 U.S.C. § 112(b), with the same rationale applying. 
e.	Claim 19: The claimed limitation “the Net edge types comprise at least one of bond types, salt bridges, pi stacking, distance bins, a distance basis set, and raw distances” is indefinite. More specifically, it is unclear how “edge types”, which are types of edges connecting atoms (e.g., single bond, double bound, aromatic, etc.), can possibly include “a distance basis set” or “raw distances”. Raw distances are distances, and it is thus unclear how a type of edges may include distances.  Moreover, the disclosure also fails to describe what a distance basis set is or has.  Nonetheless, a basis set is generally recognized as a set of functions for modeling molecular characteristics so the claimed distance basis set is interpreted as a set of functions pertaining to distances.  A function is also not a type of edge in a graph.  Therefore, claim 19 is indefinite, and clarification is required.

g.	Claim 22: the claimed limitation “the subgraph of a graph can be of one or more of the molecules” is indefinite.  The written description in ¶ [0089] of the disclosure describes that the subgraph can be 1-5 subgraphs, 1-10 subgraphs, all the way to 1-1000000 subgraphs yet fails to describe what a subgraph is or includes or how a subgraph is determined for the performance of a graph gather.  In addition, the definitions of "can" include used to indicate possibility, made possible or probable, have permission to, or 
As such, claims 10-16 and 17-22 are thus rejected under 35 U.S.C. 112(b) as being indefinite for at least the foregoing reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1, 4-5, 9-12, 14, 17, 19, and 22 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kearnes et al. Molecular Graph Convolutions: Moving Beyond Fingerprints (24 August 2016) (hereinafter Kearnes).

With respect to claim 1, Kearnes teaches:
(¶ 4, left-hand column, p. 607: “graph convolutions (and related graph-based methods”.)
performing a first set of graph convolutions with a spatial graph representation of a set of molecules, (Last paragraph, Introduction, p. 596: “Here we describe molecular graph convolutions, a deep learning system using a representation of small molecules as undirected graphs of atoms.”  ¶ 4, “Invariant-Preserving Operations”, left-hand column, p. 596: “Since we apply the same function for every atom/pair, we refer to this as a convolution.  All the transformations we develop below will have this convolution nature of applying the same operation to every atom/pair, maintaining Property 2.”  “Invariant-Preserving Operations” further teach four types of graph convolutions: A[Wingdings font/0xE0]P in Eq. 4, P[Wingdings font/0xE0]A in Eq. 5, P[Wingdings font/0xE0]P in Eq. 3, A[Wingdings font/0xE0]A in Eq. 2.  The examiner notes that Kearnes’ representation of small molecules teaches a spatial graph representation, and that Kearnes’ performing a graph convolutional transformation such as A [Wingdings font/0xE0] P (where A denotes atoms, and P denotes pairs) on the representation of small molecules teaches the above limitation.)
wherein the first set of graph convolutions are based on bonds between the set of molecules; (Desired Invariants of A Model, RHS, p. 3: “The output of the model should be invariant to the order that the atom and bond information is encoded in the input”. Table 2 lists “Hydrogen bonding” “Whether this atom is a hydrogen bond donor and/or acceptor” as an example input atom feature.  The examiner notes that Kearnes’ encoding hydrogen bonding as well as atom and bond information in an input that is provided to its graph convolutions in, for example, its A [Wingdings font/0xE0] P transformation (where A denotes atoms, and P denotes pairs) teaches a first set of graph convolutions based on bonds between the set of molecules because the hydrogen bonding is interpreted as occurring between a ligand molecule and a protein molecule. The examiner further notes that Kearnes’ graph convolutions in its P [Wingdings font/0xE0] P operation (where both Ps denote pairs) receive the “bond type” as an input and thus also teach a first set of graph convolutions based on bonds between the set of molecules.)
performing a second set of graph convolutions with the spatial graph representation, (¶ 4, “Invariant-Preserving Operations”, left-hand column, p. 596: “Since we apply the same function for every atom/pair, we refer to this as a convolution.  All the transformations we develop below will have this convolution nature of applying the same operation to every atom/pair, maintaining Property 2.”  “Invariant-Preserving Operations” further teach four types of graph convolutions: A[Wingdings font/0xE0]P in Eq. 4, P[Wingdings font/0xE0]A in Eq. 5, P[Wingdings font/0xE0]P in Eq. 3, A[Wingdings font/0xE0]A in Eq. 2.  The examiner notes that Kearnes’ graph convolutions in P [Wingdings font/0xE0] A convolutional transformation on the representation of small molecules teaches performing a second set of graph convolutions with the spatial graph representation.)
wherein the second set of graph convolutions are based on at least a distance between each atom and other atoms of the set of molecules; (¶ 5, RHS, Desired Invariants of A Model: “we will encode the graph distance (length of shortest path from one atom to the other) in the input pair layer; Table 3 “Atom Pair Features” include “Graph distance” “whether the shortest path between the atoms in the pair is less than or equal to that number of bonds”.  The examiner notes that Kearnes’ graph convolutions in P [Wingdings font/0xE0] A convolutional transformation receives the pair attribute “graph distance”, which denotes the length of the shortest path between one atom to another, as an input and thus teach performing the above limitation.)
performing a graph gather with the spatial graph representation to produce a feature vector; and (FIG. 2 illustrates “P [Wingdings font/0xE0] A operation. Px is a matrix containing features for atom pairs ab, ac, ad, etc. The vi are intermediate values obtained by applying f to features for a given atom pair. Applying g to the intermediate representations for all atom pairs involving a given atom (e.g. a) results in a new atom feature vector for that atom”.  The examiner notes that Kearnes’ applying the activation function f to the features of atom pairs and applying the summation function g to the intermediate representations for all atom pairs in a graph structure or molecular structure (a spatial graph representation) a graph gather, and that Kearnes’ applying f and g to generate a new feature vector for an atom teaches performing a graph gather with the spatial representation to produce a feature vector.)
predicting a set of one or more characteristics for the set of molecules based on the feature vector. (¶ 5, left-hand column, p. 597: “At the ‘‘top’’ of the neural network you have node(s) whose output is the value you are trying to predict (e.g. the probability that this molecule binds to a target or the binding affinity).” “Property 1”, ¶ 3, right-hand column, p. 597: “The output of the model should be invariant to the order that the atom and bond information is encoded in the input.” ¶ 5, right-hand column, p. 597: “The first basic unit of representation is an atom layer which contains an n-dimensional vector associated with each atom.”  The examiner notes that Kearnes’ predicting a probability of a molecule binding to a target or the binding affinity with a model that uses the atom layers respectively containing n-dimensional feature vectors associated with the atoms teaches this limitation.)

 	With respect to claim 4, Kearnes teaches the method of claim 1, and Kearnes also teaches:
wherein the second set of graph convolutions are further based on bonds between the set of molecules. (¶ 4, “Invariant-Preserving Operations”, left-hand column, p. 596: “Since we apply the same function for every atom/pair, we refer to this as a convolution.  All the transformations we develop below will have this convolution nature of applying the same operation to every atom/pair, maintaining Property 2.”  “Invariant-Preserving Operations” further teach four types of graph convolutions: A[Wingdings font/0xE0]P in Eq. 4, P[Wingdings font/0xE0]A in Eq. 5, P[Wingdings font/0xE0]P in Eq. 3, A[Wingdings font/0xE0]A in Eq. 2.  Table 3 “Atom Pair Features” include “Bond type” including “Single, double, triple, or aromatic (one-hot or null)”.  The examiner notes that Kearnes’ graph convolutions in P [Wingdings font/0xE0] A convolutional transformation (where P denotes pairs, and A denotes atoms) receives the feature “bond type” as an input and thus teach performing a second set of graph convolutions based on at least bonds between ligands and targets and hence between a set of molecules.)

With respect to claim 5, Kearnes teaches the method of claim 4, and Kearnes also teaches:
 (Last paragraph, Introduction, p. 596: “Here we describe molecular graph convolutions, a deep learning system using a representation of small molecules as undirected graphs of atoms.”  Property 1, Desired Invariants of A Model, RHS, p. 3: “The output of the model should be invariant to the order that the atom and bond information is encoded in the input”. Table 1 lists “Hydrogen bonding” “Whether this atom is a hydrogen bond donor and/or acceptor” as an example input atom feature.  ¶ 5, left-hand column, p. 597: “At the ‘’top’’ of the neural network you have node(s) whose output is the value you are trying to predict (e.g. the probability that this molecule binds to a target or the binding affinity).” The examiner notes that Kearnes’ encoding hydrogen bonding and/or bond information in an input for its graph convolutions in its A [Wingdings font/0xE0] P and/or P [Wingdings font/0xE0] P transformation (where A denotes atoms and P denotes pairs) teaches a first set of graph convolutions based on a frist set of bonds between a set of molecules because the hydrogen bonding and bond information are interpreted as occurring between a ligand molecule and a target protein molecule.)
	the second set of graph convolutions is based on a second set of the bonds between the set of molecules. (“Invariant-Preserving Operations” on p. 598 further teach four types of graph convolutions: A[Wingdings font/0xE0]P in Eq. 4, P[Wingdings font/0xE0]A in Eq. 5, P[Wingdings font/0xE0]P in Eq. 3, A[Wingdings font/0xE0]A in Eq. 2.  Table 3, p. 601: “Atom Pair Features” include “Bond type” including “Single, double, triple, or aromatic (one-hot or null)”.  The examiner notes that the aforementioned bond types such as single, double, triple, and aromatic bonds constitute a second set of bonds between a ligand molecule and a target molecule (e.g., a protein molecule) and are different from hydrogen bonding which is not recognized as a chemical bond between atoms.  The examiner further notes that Kearnes’ graph convolutions in P [Wingdings font/0xE0] A convolutional transformation receives the feature “bond type” as an input for the convolutional transformation and thus teaches performing a second set of graph convolutions based on a second set of the bonds between ligands and targets and hence between a set of molecules.)

With respect to claim 9, Kearnes teaches the method of claim 1, and Kearnes further teaches: 
wherein the set of molecules comprises a ligand molecule and a target molecule, (Abstract “Although graph convolutions do not outperform all fingerprint-based methods, they (along with other graph-based methods) represent a new paradigm in ligand-based virtual screening with exciting opportunities for future improvement.” ¶ 5, Methods – Deep Neural Networks, left-hand-column, p. 597: “At the ‘‘top’’ of the neural network you have node(s) whose output is the value you are trying to predict (e.g. the probability that this molecule binds to a target or the binding affinity).”)
wherein the graph gather is performed solely on the ligand molecule. (Abstract: “We describe molecular graph convolutions” that “represent a new paradigm in ligand-based virtual screening with exciting opportunities for future improvement” for “drug discovery applications”.  ¶ 5, right-hand column, p. 599: “Throughout this paper, we construct the molecule-level features ONLY from the top-level atom features and not the pair features. FIG. 2 illustrates “P [Wingdings font/0xE0] A operation. Px is a matrix containing features for atom pairs ab, ac, ad, etc. The vi are intermediate values obtained by applying f to features for a given atom pair. Applying g to the intermediate representations for all atom pairs involving a given atom (e.g. a) results in a new atom feature vector for that atom”.  This is to restrict the total number of feature vectors that must be summarized while still providing information about the entire molecule.”  The examiner notes that Kearnes’ determining the new feature vector ONLY for a top-level atom for ligand-based screening, but not pair features between a ligand and a target molecule, teaches performing graph gather solely on the ligand molecules.) 

With respect to claim 10, Kearnes teaches: 
A system for training a spatial convolution graph model, the system comprising: one or more processors that are individually or collectively configured to: (¶ 1, p. 602: “Training was parallelized over 96 CPUs (or 96 GPUs in the case of the W4N2 model)”.)
perform a first set of graph convolutions with a spatial convolution graph model of a set of molecules, (Last paragraph, Introduction, p. 596: “Here we describe molecular graph convolutions, a deep learning system using a representation of small molecules as undirected graphs of atoms.”  ¶ 4, “Invariant-Preserving Operations”, left-hand column, p. 596: “Since we apply the same function for every atom/pair, we refer to this as a convolution.  All the transformations we develop below will have this convolution nature of applying the same operation to every atom/pair, maintaining Property 2.”  “Invariant-Preserving Operations” further teach four types of graph convolutions: A[Wingdings font/0xE0]P in Eq. 4, P[Wingdings font/0xE0]A in Eq. 5, P[Wingdings font/0xE0]P in Eq. 3, A[Wingdings font/0xE0]A in Eq. 2.  The examiner notes that Kearnes’ representation of small molecules teaches a spatial graph representation, and that Kearnes’ performing a graph convolutional transformation such as A [Wingdings font/0xE0] P (where A and P respectively denote atom and pair) on the representation of small molecules teaches the above limitation.)
wherein the first set of graph convolutions are based on bonds between the set of molecules; (Desired Invariants of A Model, RHS, p. 3: “The output of the model should be invariant to the order that the atom and bond information is encoded in the input”. Table 1 lists “Hydrogen bonding” “Whether this atom is a hydrogen bond donor and/or acceptor” as an example input atom feature.  The examiner notes that Kearnes’ encoding hydrogen bonding in an input that is provided to its graph convolutions in its A [Wingdings font/0xE0] P transformation teaches a first set of graph convolutions based on bonds between the set of molecules because the hydrogen bonding is interpreted as occurring between a ligand molecule and a protein molecule. The examiner further notes that Kearnes’ graph convolutions in its P [Wingdings font/0xE0] P operation (pair to pair operations) receive the “bond type” as an input and thus also teach a first set of graph convolutions based on bonds between the set of molecules.) 
perform a second set of graph convolutions with the spatial convolution graph model, (¶ 4, “Invariant-Preserving Operations”, left-hand column, p. 596: “Since we apply the same function for every atom/pair, we refer to this as a convolution.  All the transformations we develop below will have this convolution nature of applying the same operation to every atom/pair, maintaining Property 2.”  “Invariant-Preserving Operations” further teach four types of graph convolutions: A[Wingdings font/0xE0]P in Eq. 4, P[Wingdings font/0xE0]A in Eq. 5, P[Wingdings font/0xE0]P in Eq. 3, A[Wingdings font/0xE0]A in Eq. 2.  The examiner notes that Kearnes’ performing graph convolutions in P [Wingdings font/0xE0] A and/or P [Wingdings font/0xE0] P convolutional transformation (where A and P respectively denote atom and pair) on the representation of small molecules teaches performing a second set of graph convolutions with the spatial graph representation.)
wherein the second set of graph convolutions are based on at least a distance between each atom and other atoms of the set of molecules; (¶ 5, RHS, Desired Invariants of A Model: “we will encode the graph distance (length of shortest path from one atom to the other) in the input pair layer; Table 3 “Atom Pair Features” include “Graph distance” “whether the shortest path between the atoms in the pair is less than or equal to that number of bonds”.  The examiner notes that Kearnes’ graph convolutions in P [Wingdings font/0xE0] A convolutional transformation receives the pair attribute “graph distance”, which denotes the length of the shortest path between one atom to another, as an input and thus teach performing the above limitation.)
perform a graph gather with the spatial convolution graph model; (FIG. 2 on p. 598 illustrates “P [Wingdings font/0xE0] A operation. Px is a matrix containing features for atom pairs ab, ac, ad, etc. The vi are intermediate values obtained by applying f to features for a given atom pair. Applying g to the intermediate representations for all atom pairs involving a given atom (e.g. a) results in a new atom feature vector for that atom”.  
The examiner notes that Kearnes’ applying the activation function f to the features of atom pairs and applying the summation function g to the intermediate representations for all atom pairs in a graph structure or molecular structure (a spatial graph representation) a graph gather, and that Kearnes’ applying f and g to generate a new feature vector for an atom teaches this limitation.)
compute loss for the set of molecules; and (Last paragraph, left-hand column, p. 597: “In order to train the network, you first have to choose a loss function describing the penalty for the network producing a set of outputs which differ from the outputs in the training example. For example, for regression problems, the L2 distance between the predicted and actual values is commonly used.” The examiner notes that a loss function describing penalty for the network teaches this limitation.)
update the spatial convolution graph model based on the computed loss. (Last paragraph, left-hand column, p. 597 – first paragraph, right-hand column, p. 597: “In order to train the network, you first have to choose a loss function”; “[t]he objective of training is then to find a set of parameters for the network that minimizes the loss function.” ¶ 1, right-hand column, p. 597: “Training is done with the well known technique of back-propagation [32] and stochastic gradient descent.”  The examiner notes that Kearnes’ training its graph convolutional neural networks by finding parameters that minimize the loss function with back propagation and stochastic gradient descent teaches updating its neural networks with the parameter values based on a computed loss, and that Kearnes thus teaches the above limitation.)

Kearnes teaches the system of claim 10 further comprising, and Kearnes further teaches: 
the one or more processors that are individually or collectively configured to use layers of the network to train a set of one or more neural networks to predict a set of one or more parameters for a force field. (Last paragraph, left-hand column, p. 597 – ¶ 1, right-hand column, p. 597: “In order to train the network, you first have to choose a loss function describing the penalty for the network producing a set of outputs which differ from the outputs in the training example”; and “Training is done with the well known technique of back-propagation [32] and stochastic gradient descent.” ¶ 5, left-hand column, p. 597: “At the ‘top’’ of the neural network you have node(s) whose output is the value you are trying to predict (e.g. the probability that this molecule binds to a target or the binding affinity).” ¶ 1, right-hand column, p. 596:  “Many representations encode 3D information, with special emphasis on molecular shape and electrostatics as primary drivers of interactions in real-world systems. For example, rapid overlay of chemical structures (ROCS) aligns pairs of pre-generated conformers and calculates shape and chemical (‘‘color’’) similarity using Gaussian representations of atoms and color features defined by a simple force field.” The examiner notes that Kearnes’ training a network by using a network that provides back-propagation and stochastic gradient descent to predict parameters such as molecular shape, electrostatics, chemical similarity, etc. teaches the above limitation.)

Kearnes teaches the system of claim 11 further comprising, and Kearnes further teaches: 
wherein the set of parameters is associated with a set of one or more characteristics, (¶ 5, left-hand column, p. 597: “At the ‘‘top’’ of the neural network you have node(s) whose output is the value you are trying to predict (e.g. the probability that this molecule binds to a target or the binding affinity).”  The examiner notes that Kearnes’ teaching of binding probability and/or binding affinity teaches one or more characteristics that Kearnes’ graph convolutional neural network predicts.)
wherein the set of characteristics include at least one of charges, bonds, angles, and dihedrals. (¶ 5, left-hand column, p. 597: “At the ‘top’ of the neural network you have node(s) whose output is the value you are trying to predict (e.g. the probability that this molecule binds to a target or the binding affinity).  ¶ 1, right-hand column, p. 596:  “Many representations encode 3D information, with special emphasis on molecular shape and electrostatics”.  The examiner notes that Kearnes’ prediction of binding probability and/or binding affinity for a bond between two atoms teaches the claimed bonds, that Kearnes’ prediction of a molecular shape having information concerning, e.g., dihedral and/or angles teaches dihedral and angles, and that Kearnes’ prediction of “electrostatics” teaches the claimed charges.)

With respect to claim 14, Kearnes teaches the system of claim 11, and Kearnes further teaches: 
 (Abstract, p. 595: “We describe molecular graph convolutions, a machine learning architecture for learning from undirected graphs, specifically small molecules. Graph convolutions use a simple encoding of the molecular graph—atoms, bonds, distances, etc.—which allows the model to take greater advantage of information in the graph structure.” The examiner notes that Kearnes’ machine learning architecture, which encodes atoms, bonds, distances, etc. and is thus a spatial model, performs graph convolutions to learn features listed in Tables 2-3 teaches a first spatial convolution graph model.)
wherein the system further comprises: the one or more processors that are individually or collectively configured to train a second spatial convolution graph model to predict potential energy, and (¶ 5, left-hand column, p. 597: “At the ‘‘top’’ of the neural network you have node(s) whose output is the value you are trying to predict (e.g. the probability that this molecule binds to a target or the binding affinity).”  ¶ 2, Model Training and Evaluation, p. 601: “Graph convolution models were trained for 10–20 M steps using the Adagrad optimizer”.  The examiner notes that Gibbs free energy, which is a thermodynamic potential, is used to measure the binding affinity between two entities, and that Kearns’ graph convolutional neural network(s) that performs graph convolution to predict binding affinities teaches a second spatial convolution graph model.  The examiner thus notes that Kearnes’ model that predicts the binding affinity between two atoms teaches the above limitation.)
predict a potential energy of a molecular system based on the first and second spatial convolution graph models. (The examiner notes that Kearnes’ models that learn the features (e.g., the atom type, distance information, etc. in Tables 2-3 cited above) in a ligand-target molecule system teaches a first spatial convolution graph models (Abstract cited immediately above), and that Kearnes’ models that predict binding affinity (and hence potential energy as in Gibbs free energy that is known to be a thermodynamic potential) of the probable binding between an atom of a ligand and another atom of a target molecule in the molecule system (¶ 5, left-hand column, p. 597 cited immediately above) teaches a second spatial convolution graph models.  The examiner thus notes that Kearnes thus teaches the above limitation.)

With respect to claim 17, Kearnes teaches: 
A system for predicting characteristics for molecules, the system comprising: (¶ 1, p. 602: “Training was parallelized over 96 CPUs (or 96 GPUs in the case of the W4N2 model)” ¶ 5, left-hand column, p. 597: “At the ‘‘top’’ of the neural network you have node(s) whose output is the value you are trying to predict (e.g. the probability that this molecule binds to a target or the binding affinity).”)
obtain a representation of a set of molecules as a graph with N atoms and Net edge types; (¶ 2, left-hand column, p 596: “Here we describe molecular graph convolutions, a deep learning system using a representation of small molecules as undirected graphs of atoms.” Table 2, p. 601, “Atom features” include “Hydrogen bonding  Whether this atom is a hydrogen bond donor and/or acceptor”; Table 3, p. 601, “Atom pair features” includes “Bond type” such as “Single, double, triple, or aromatic (one-hot or null)”.  The examiner notes that Kearnes’ representation of small molecules teaches a representation of a set of molecules with N atoms. The examiner further notes that Kearnes’ teaching of multiple bond types and hydrogen bonding between pairs of atoms in a molecular representation teaches Net edge types.)
perform a first set of graph convolutions with a graph representation of a set of molecules with a subset of the Net edge types; (Last paragraph, Introduction, p. 596: “Here we describe molecular graph convolutions, a deep learning system using a representation of small molecules as undirected graphs of atoms.”  ¶ 4, “Invariant-Preserving Operations”, left-hand column, p. 596: “All the transformations we develop below will have this convolution nature of applying the same operation to every atom/pair, maintaining Property 2.” “Invariant-Preserving Operations” on p. 596 further teach four types of graph convolutions: A[Wingdings font/0xE0]P in Eq. 4, P[Wingdings font/0xE0]A in Eq. 5, P[Wingdings font/0xE0]P in Eq. 3, A[Wingdings font/0xE0]A in Eq. 2.  Table 2 lists “Hydrogen bonding” “Whether this atom is a hydrogen bond donor and/or acceptor” as an example input atom feature.  Table 3, p. 601, “Atom pair features” includes “Bond type” such as “Single, double, triple, or aromatic (one-hot or null)”. The examiner further notes that Kearnes teaches at least four types of graph convolutional transformations and at least five edge types – (1) hydrogen bonding, (2) a single bond type, (3) a double bond type, (4) a triple bond type, or (5) an aromatic bond type (where (1) is an atom feature, and (2)-(5) are atom pair features).  The examiner further notes that performing any of the aforementioned four graph convolutional transformations with the graph representation for the determination of any of the aforementioned edge types (1)-(5) teaches performing a first set of graph convolutions with a subset of the Net edge types.) 
perform a set of one or more additional sets of graph convolutions each with a subset of the Net edge types; and (As the citations provided for the perform a first set of graph convolutions immediately above, the examiner notes that Kearnes thus teaches at least four types of graph convolutional transformations (A[Wingdings font/0xE0]P in Eq. 4, P[Wingdings font/0xE0]A in Eq. 5, P[Wingdings font/0xE0]P in Eq. 3, A[Wingdings font/0xE0]A in Eq. 2) and at least five edge types ((1) hydrogen bonding, (2) a single bond type, (3) a double bond type, (4) a triple bond type, or (5) an aromatic bond type where (1) is an atom feature, and (2)-(5) are atom pair features).  The examiner further notes that performing any of the aforementioned convolutional transformations with the graph representation for the determination of any of the aforementioned edge types (1)-(5) not performed above by the first set of graph convolutions teaches performing a set of one or more additional sets of graph convolutions with a subset of the Net edge types.)
perform a graph gather over a subgraph of the graph followed by further neural network layers. (FIG. 2 illustrates “P [Wingdings font/0xE0] A operation. Px is a matrix containing features for atom pairs ab, ac, ad, etc. The vi are intermediate values obtained by applying f to features for a given atom pair. Applying g to the intermediate representations for all atom pairs involving a given atom (e.g. a) results in a new atom feature vector for that atom”.  FIG. 4 shows a Weave module having the P[Wingdings font/0xE0]A transformation.  ¶ 2, left-hand column, p. 599: “We call this the Weave module (Fig. 4) because the atoms and pair layers cross back and forth to each other. The module can be stacked to an arbitrary depth” as shown in FIG. 6.  The examiner notes that Kearnes’ applying the activation function f to the features of atom pairs and applying the summation function g to the intermediate representations for all atom pairs in a graph structure or molecular structure (a spatial graph representation) a graph gather, and that Kearnes’ applying f and g to generate a new feature vector for an atom teaches performing a graph gather for atom pairs involving a specific atom and hence for a subgraph of the graph. The examiner further notes that the performance of the aforementioned graph gather in any Weave module other than the last Weave module in the stack in FIG. 6 teaches that the graph gather is followed by further neural network layers.)

With respect to claim 19, Kearnes teaches the system of claim 17, and Kearnes further teaches: 
wherein the Net edge types comprise at least one of bond types, salt bridges, pi stacking, distance bins, a distance basis set, and raw distances. (Table 2, p. 601, “Atom features” include “Hydrogen bonding  Whether this atom is a hydrogen bond donor and/or acceptor”; Table 3, p. 601, “Atom pair features” includes “Bond type” such as “Single, double, triple, or aromatic (one-hot or null)”.  The examiner notes that Kearnes’ teaching of multiple bond types and hydrogen bonding between pairs of atoms in a molecular representation teaches Net edge types comprise at least bond types.)

With respect to claim 22, Kearnes teaches the system of claim 17, and Kearnes further teaches: 
(FIG. 2 on p. 598 illustrates “P [Wingdings font/0xE0] A operation. Px is a matrix containing features for atom pairs ab, ac, ad, etc. The vi are intermediate values obtained by applying f to features for a given atom pair. Applying g to the intermediate representations for all atom pairs involving a given atom (e.g. a) results in a new atom feature vector for that atom”.  The examiner notes that a representation for all atom pairs involving a particular atom teaches a subgraph of a graph representing all atom pairs of all atoms.  The examiner further notes that an atom pair include an atom bonded to another atom, and that the aforementioned subgraph having one or more atom pairs thus include one or more of the set of molecules represented in the graph.)
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10	Claims 2-3, 18, and 20-21 stand rejected under 35 U.S.C. 103 as being unpatentable over Kearnes et al. Molecular Graph Convolutions: Moving Beyond Fingerprints (24 August 2016) (hereinafter Kearnes) in view of  Li et al. Learning Graph While Training: An Evolving Graph Convolutional Neural Network (Aug. 10, 2017) (hereinafter Li).

Kearnes teaches the method of claim 1, and Kearnes also teaches:
building a spatial graph representation of the set of molecules, (¶ 5, Desired Invariants of A Model, RHS, p. 597: “The first basic unit of representation is an atom layer which contains an n-dimensional vector associated with each atom”; and “The next basic unit of representation is a pair layer which contains an n-dimensional vector associated with each pair of atoms.”  The examiner notes that Kearnes’ generating a representation with at least the atom layers and the pair layers teach this limitation.)
Kearnes does not appear to explicitly teach: 
wherein building the spatial graph representation comprises generating a distance matrix and an adjacency tensor,
wherein the distance matrix denotes distances between atoms of the set of molecules and the adjacency tensor indicates a plurality of different edge types between atoms.
Li does, however, teach: 
wherein building the spatial graph representation comprises generating a distance matrix and an adjacency tensor, (¶ 1, § 3.1, p. 3: “Particularly, spatial convolution purely uses neighborhood information in terms of graph adjacency matrix Ak or similarity matrix Wk”; “Generalized Mahalanobis distance” in Eq. (5) on p. 5:             
                D
                
                    
                        x
                        ,
                        y
                    
                
                =
                 
                
                    
                        
                            
                                
                                    x
                                    -
                                    y
                                
                            
                        
                        
                            T
                        
                    
                    M
                    (
                    x
                    -
                    y
                    )
                
            
          (5) “If M = I, Eq. (5) reduces to Euclidean distance”.  The examiner first notes that the matrix M in             
                D
                
                    
                        x
                        ,
                        y
                    
                
            
         stores information representing the distances between each pair of atoms x and y and thus denotes a square matrix having the dimensions of N x N, where N denotes the number of atoms in the spatial graph representation. The examiner thus notes that Li’s adjacency matrix Ak teaches an adjacency tensor, and that Li’s             
                D
                
                    
                        x
                        ,
                        y
                    
                
            
         teaches a distance matrix.)
wherein the distance matrix denotes distances between atoms of the set of molecules and the adjacency tensor indicates a plurality of different edge types between atoms. (¶ 1, Supervised Metric Learning, p. 5: “Generalized Mahalanobis distance measures the distance between samples x and y by:             
                D
                
                    
                        x
                        ,
                        y
                    
                
                =
                
                    
                        
                            
                                
                                    x
                                    -
                                    y
                                
                            
                        
                        
                            T
                        
                    
                    M
                    (
                    x
                    -
                    y
                    )
                
            
          (5)”; “If M = I, Eq.(5) reduces to Euclidean distance. In proposed EGCsN, the symmetric positive semi-deﬁnite matrix M =             
                M
                =
                
                    
                        W
                    
                    
                        d
                    
                
                
                    
                        W
                    
                    
                        d
                    
                    
                        T
                    
                
                 
            
         is the trainable weight of SGC-LL layer. The             
                
                    
                        W
                    
                    
                        d
                    
                    
                        T
                    
                
            
         ∈ Rfk × fk works as a transform basis to some domain in which we measure the Euclidean distance between x and y. Then, we use that distance to calculate the Gaussian kernel: G(x, y) = exp(−            
                D
            
        (x, y)/(2σ2 )). In our case, the optimal transformation matrix             
                
                    
                        
                            
                                W
                            
                            
                                d
                            
                            
                                T
                            
                        
                    
                    ^
                
            
         will be found by the one who is able to generate the graphs             
                
                    
                        L
                    
                    ^
                
            
         that best ﬁt our learning tasks.”  ¶ 1, § 3.1: “Particularly, spatial convolution purely uses neighborhood information in terms of graph adjacency matrix Ak or similarity matrix Wk”. ¶ 1, § 3.2, p. 4: “Given the adjacency matrix A and the degree matrix D for graph             
                G
                 
            
        = (V, E), the graph Laplacian matrix:             
                L
                =
                I
                -
                
                    
                        D
                    
                    
                        -
                        
                            
                                1
                            
                            
                                2
                            
                        
                    
                
                A
                
                    
                        D
                    
                    
                        
                            
                                1
                            
                            
                                2
                            
                        
                    
                
                 
            
          (4). As we know, L deﬁnes both node-wise connectivity and degree of vertices. Some types of data have inherent graph structure, such as chemical molecular data. Each molecule is a graph with atoms as vertices and bonds as edges.”   The examiner notes that Li’s distance measure between samples x and y such as atoms (§ 4.2), molecules (§ 3.2), molecular compounds (§ 4.2), etc. teaches a distance matrix denotes distances between atoms. The examiner further notes that a tensor is a generalized matrix, and that Li’s adjacency matrix indicates a plurality of edge types and thus teaches the limitation pertaining to the adjacency tensor.) 
Kearnes and Li are analog art because both pertain to predicting molecular properties by using graph convolutional networks for molecular learning architectures. It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Kearnes’ “molecular graph convolutions” (Kearnes at Abstract) with Li’s “general and flexible graph convolution network (EGCN)” (Li at Abstract) so as to “reduce[] the mean RMSE [root mean squared error]” and to “learn a better graph structure that optimally fits the learning tasks while training, which makes more sense than graphs constructed by unsupervised clustering [32] or separate training networks [3, 13].” (Li at last paragraph, § 4.2, p. 7).

With respect to claim 3, Kearnes teaches the method of claim 2, and Kearnes also teaches:
wherein the set of molecules comprises a ligand molecule and a target molecule, (Abstract “Although graph convolutions do not outperform all fingerprint-based methods, they (along with other graph-based methods) represent a new paradigm in ligand-based virtual screening with exciting opportunities for future improvement.” ¶ 5, Methods – Deep Neural Networks, left-hand-column, p. 597: “At the ‘‘top’’ of the neural network you have node(s) whose output is the value you are trying to predict (e.g. the probability that this molecule binds to a target or the binding affinity).”) 
wherein rows of the distance matrix are ordered by membership in the ligand and target molecules. (Kearnes at ¶ 2, Input Featurization, p. 604: “The pair features are more difficult to interpret visually, and mostly encode graph distance.” ¶ 5, Desired Invariants of A Model, right-hand column, p. 597: “Notably, we will encode the graph distance (length of shortest path from one atom to the other) in the input pair layer. The order of the atom indexing for the atom and pair layer inputs must be the same.” The examiner notes that Kearnes’ encoding graph distances for corresponding pairs of atoms teaches a data structure including distances (and hence a distance matrix), and that Kearnes’ using the same atom indexing for ordering the atom layer and the pair layer encoded with graph distances of pairs of atoms of molecules teaches this limitation.)

With respect to claim 18, Kearnes teaches the system of claim 17 but does not appear to explicitly teach: 
wherein the representation of the set of molecules further comprises an N×N distance matrix.
Li does, however, teach: 
wherein the representation of the set of molecules further comprises an N×N distance matrix. (¶ 1, § 3.1: “Particularly, spatial convolution purely uses neighborhood information in terms of graph adjacency matrix Ak or similarity matrix Wk”; “Generalized Mahalanobis distance” in Eq. (5) on p. 5:             
                D
                
                    
                        x
                        ,
                        y
                    
                
                =
                 
                
                    
                        
                            
                                
                                    x
                                    -
                                    y
                                
                            
                        
                        
                            T
                        
                    
                    M
                    (
                    x
                    -
                    y
                    )
                
            
          (5) “If M = I, Eq. (5) reduces to Euclidean distance.   In proposed EGCsN, the symmetric positive semi-deﬁnite matrix M =  is the trainable weight of SGC-LL layer. The  ∈ Rfk × fk works as a transform basis to some domain in which we measure the Euclidean distance between x and y. Then, we use that distance to calculate the Gaussian kernel: G(x, y) = exp(−(x, y)/(2σ2 )). In our case, the optimal transformation matrix  will be found by the one who is able to generate the graphs  that best ﬁt our learning tasks.”  The examiner notes that Li’s description that its matrix M is a symmetric matrix is constructed for a set of N samples teaches an N x N matrix because a symmetric matrix is necessarily a square matrix. Moreover, Li’s determining the symmetric matrix (and hence square matrix) from the graph Laplacian matrix (which is also a square matrix as defined in Eq. (5)) for distances between sample Xi and sample Xj in a set of N samples teaches that both i and j belongs to the set of [1, 2, …, N], and that the symmetric matrix M thus is an N x N square matrix from basic algebra.)

With respect to claim 20, Kearnes teaches the system of claim 17, and Kearnes further teaches: 
wherein performing the first set of graph convolutions comprises incorporating information directly from the distance information. (Kearnes at ¶ 5, RHS, Desired Invariants of A Model: “we will encode the graph distance (length of shortest path from one atom to the other) in the input pair layer; Table 3 “Atom Pair Features” include “Graph distance” “whether the shortest path between the atoms in the pair is less than or equal to that number of bonds”.  The examiner notes that Kearnes’ encoding graph distances in an input pair layer teaches incorporating distance information, and that Kearnes’ performing any of the aforementioned four convolutional transformations by receiving the pair attribute “graph distances” encoded in an input pair layer and performing any of the aforementioned four graph convolutional transformations on a molecular graph representation teaches performing a first set of graph convolutions comprises incorporating information directly from the input pair and hence from a distance matrix that encodes the graph distances.)
Kearnes does not appear to explicitly teach the distance information in the N x N distance matrix. 
Li does, however, teach: 
the distance information in the N x N distance matrix. (¶ 1, § 3.1: “Particularly, spatial convolution purely uses neighborhood information in terms of graph adjacency matrix Ak or similarity matrix Wk”; “Generalized Mahalanobis distance” in Eq. (5) on p. 5:             
                D
                
                    
                        x
                        ,
                        y
                    
                
                =
                 
                
                    
                        
                            
                                
                                    x
                                    -
                                    y
                                
                            
                        
                        
                            T
                        
                    
                    M
                    (
                    x
                    -
                    y
                    )
                
            
          (5) “If M = I, Eq. (5) reduces to Euclidean distance.   In proposed EGCsN, the symmetric positive semi-deﬁnite matrix M =  is the trainable weight of SGC-LL layer. The  ∈ Rfk × fk works as a transform basis to some domain in which we measure the Euclidean distance between x and y. Then, we use that distance to calculate the Gaussian kernel: G(x, y) = exp(−(x, y)/(2σ2 )). In our case, the optimal transformation matrix  will be found by the one who is able to generate the graphs  that best ﬁt our learning tasks.”  The examiner notes that Li’s description that its matrix M is a symmetric matrix is constructed for a set of N samples teaches an N x N matrix because a symmetric matrix is necessarily a square matrix. Moreover, Li’s determining the symmetric matrix (and hence square matrix) from the graph Laplacian matrix (which is also a square matrix as defined in Eq. (5)) for distances between sample Xi and sample Xj in a set of N samples teaches that both i and j belongs to the set of [1, 2, …, N], and that the symmetric matrix M thus is an N x N square matrix from basic algebra.)
Kearnes and Li are analog art because both pertain to predicting molecular properties by using graph convolutional networks for molecular learning architectures. It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Kearnes’ “molecular graph convolutions” (Kearnes at Abstract) with Li’s “general and flexible graph convolution network (EGCN)” (Li at Abstract) so as to “reduce[] the mean RMSE [root mean squared error]” and to “learn a better graph structure that optimally fits the learning tasks while training, which makes more sense than graphs constructed by unsupervised clustering [32] or separate training networks [3, 13].” (Li at last paragraph, § 4.2, p. 7).

With respect to claim 21, Kearnes teaches the system of claim 17, and Kearnes further teaches: 
wherein performing the one or more additional sets of graph convolutions is based on the distance.  ( “Invariant-Preserving Operations” on p. 596: performing the one or more additional sets of graph convolutions is based on the distance matrix and four types of graph convolutions: A[Wingdings font/0xE0]P in Eq. 4, P[Wingdings font/0xE0]A in Eq. 5, P[Wingdings font/0xE0]P in Eq. 3, A[Wingdings font/0xE0]A in Eq. 2.  ¶ 5, RHS, p. 597, Desired Invariants of A Model: “we will encode the graph distance (length of shortest path from one atom to the other) in the input pair layer; Table 3 on p. 601: “Atom Pair Features” include “Graph distance” “whether the shortest path between the atoms in the pair is less than or equal to that number of bonds”.  The examiner notes that Kearnes’ performing any of the aforementioned four graph convolutional graph convolutional transformations that receive an input layer coded with graph distances and are not performed as the first set of graph convolutions teaches performing one or more additional sets of graph convolutions on a distance matrix.)
Kearnes does not appear to explicitly teach the distance information in the N x N distance matrix. 
Li does, however, teach: 
the distance information in the N x N distance matrix. (¶ 1, § 3.1: “Particularly, spatial convolution purely uses neighborhood information in terms of graph adjacency matrix Ak or similarity matrix Wk”; “Generalized Mahalanobis distance” in Eq. (5) on p. 5:             
                D
                
                    
                        x
                        ,
                        y
                    
                
                =
                 
                
                    
                        
                            
                                
                                    x
                                    -
                                    y
                                
                            
                        
                        
                            T
                        
                    
                    M
                    (
                    x
                    -
                    y
                    )
                
            
          (5) “If M = I, Eq. (5) reduces to Euclidean distance.   In proposed EGCsN, the symmetric positive semi-deﬁnite matrix M =  is the trainable weight of SGC-LL layer. The  ∈ Rfk × fk works as a transform basis to some domain in which we measure the Euclidean distance between x and y. Then, we use that distance to calculate the Gaussian kernel: G(x, y) = exp(−(x, y)/(2σ2 )). In our case, the optimal transformation matrix  will be found by the one who is able to generate the graphs  that best ﬁt our learning tasks.”  The examiner notes that Li’s description that its matrix M is a symmetric matrix is constructed for a set of N samples teaches an N x N matrix because a symmetric matrix is necessarily a square matrix. Moreover, Li’s determining the symmetric matrix (and hence square matrix) from the graph Laplacian matrix (which is also a square matrix as defined in Eq. (5)) for distances between sample Xi and sample Xj in a set of N samples teaches that both i and j belongs to the set of [1, 2, …, N], and that the symmetric matrix M thus is an N x N square matrix from basic algebra.)
Kearnes and Li are analog art because both pertain to predicting molecular properties by using graph convolutional networks for molecular learning architectures. It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Kearnes’ “molecular graph convolutions” (Kearnes at Abstract) with Li’s “general and flexible graph convolution network (EGCN)” (Li at Abstract) so as to “reduce[] the mean RMSE [root mean squared error]” and to “learn a better graph structure that optimally fits the learning tasks while training, which makes more sense than graphs constructed by unsupervised clustering [32] or separate training networks [3, 13].” (Li at last paragraph, § 4.2, p. 7).

11.	Claims 6-8 and 15 stand rejected under 35 U.S.C. 103 as being unpatentable over Kearnes et al. Molecular Graph Convolutions: Moving Beyond Fingerprints (24 August 2016) (hereinafter Kearnes) in view of  Merkwirth et al. Automatic Generation of Complementary Descriptors with Molecular Graph Networks (2005) (hereinafter Merkwirth).

With respect to claim 6, Kearnes teaches the method of claim 1 but does not appear to explicitly teach: 

Merkwirth does, however, teach: 
wherein performing the first set of graph convolutions comprises utilizing a first plurality of neural networks, wherein each neural network of the first plurality of neural networks is used for a different bond type. (Last paragraph, § 2, p. 1160: “The weights governing the dynamic evolution of a feature net do not pertain to a specific position within the network; instead, element and bond type of the node determine which weights are taken from several common weight tables. The tables constitute the adjustable parameters of a feature net.”  FIG. 1 (an annotated version produced immediately below) shows a molecular graph of dichloromethane input having four separate bonds into four separate neural networks (F1 through F4) that respectively generate outputs that are then multiplied with the respective weights (selected according to the bond types) for the final output.)




    PNG
    media_image1.png
    747
    410
    media_image1.png
    Greyscale
[AltContent: textbox (Four neural networks, 
F1, F2, F3, and F4,
receiving respective bond types)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]




Kearnes and Merkwirth are analog art because both pertain to predicting molecular activities by using graph networks for molecular learning architectures. It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Kearnes’ “molecular graph convolutions” (Kearnes at Abstract) with Merkwirth’s “statistical learning apparatus” “on molecular graphs” (Merkwirth at ¶ 1, 1. Introduction, p. 1159) so as to “significantly improve the learning rate and the classification performance” (¶ 1, § 3.7, p. 1163) and to enjoy “an increased ensemble gain and, thus, in an improved prediction”. (Merkwirth at last paragraph, § 5.1, p. 1167).)

With respect to claim 7, Kearnes teaches the method of claim 6 but does not appear to explicitly teach: 
wherein performing the second set of graph convolutions comprises utilizing a second plurality of neural networks, wherein weights for the first plurality of neural networks are shared with the second plurality of neural networks.
Merkwirth does, however, teach: 
wherein performing the second set of graph convolutions comprises utilizing a second plurality of neural networks, wherein weights for the first plurality of neural networks are shared with the second plurality of neural networks. (¶ 3, right-hand column, p. 1160: “The weights governing the dynamic evolution of a feature net do not pertain to a specific position within the network; instead, element and bond type of the node determine which weights are taken from several common weight tables. The tables constitute the adjustable parameters of a feature net.”  The examiner notes that graph convolutions are to learn features such as binding energy or binding affinity, through sharing weight, from neighbors but not from global positions of nodes in the network.  The examiner further notes that Merkwirth’s “several common weight tables” that do not pertain to specific positions within Merkwirth’s neural network teach sharing weights among multiple neural networks such as F1 through F4 in Figure 1.)
Kearnes and Merkwirth are analog art because both pertain to predicting molecular activities by using graph networks for molecular learning architectures. It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Kearnes’ “molecular graph convolutions” (Kearnes at Abstract) with Merkwirth’s “statistical learning apparatus” “on molecular graphs” (Merkwirth at ¶ 1, 1. Introduction, p. 1159) so as to “significantly improve the learning rate and the classification performance” (¶ 1, § 3.7, p. 1163) and to enjoy “an increased ensemble gain and, thus, in an improved prediction”. (Merkwirth at last paragraph, § 5.1, p. 1167).

With respect to claim 8, Kearnes teaches the method of claim 6, and Kearnes further teaches: 
wherein performing the second set of graph convolutions comprises utilizing a second plurality of neural networks, wherein the neural networks of the second plurality of neural networks utilize distance information regarding distances between atoms of the set of molecules. (¶ 4, “Invariant-Preserving Operations”, left-hand column, p. 596: “Invariant-Preserving Operations” further teach four types of graph convolutions: A[Wingdings font/0xE0]P in Eq. 4, P[Wingdings font/0xE0]A in Eq. 5, P[Wingdings font/0xE0]P in Eq. 3, A[Wingdings font/0xE0]A in Eq. 2.  ¶ 5, RHS, Desired Invariants of A Model: “we will encode the graph distance (length of shortest path from one atom to the other) in the input pair layer; Table 3 “Atom Pair Features” include “Graph distance” “whether the shortest path between the atoms in the pair is less than or equal to that number of bonds”.  The examiner notes that Kearnes’ networks that perform the graph convolutions for P [Wingdings font/0xE0] A (pair to atom) convolutional transformation teaches a second plurality of neural networks, and that Kearnes’ graph distance denoting the length of the shortest path (and hence a distance) between an atom of a ligand molecule and another atom of a target molecule teaches a distance between a pair of an atom of the ligand and another atom of a target molecule.  The examiner thus notes that the aforementioned transformation receiving the pair attribute “graph distance” as an input for graph convolutions teaches the above limitations.)

With respect to claim 15, Kearnes teaches the system of claim 14, and Kearnes further teaches: 
wherein the one or more processors that are individually or collectively configured to train the second spatial convolution graph model comprises the one or more processors that are individually or collectively configured to share a set of one or more layers between the first and second spatial convolution graph models. (¶ 5, “Deep Neural Networks”, left-hand column, p. 597: “Many output nodes for different tasks can be added and this is commonly done [17, 29]. In this way, different output tasks can share the computation and model parameters in lower parts of the network before using their own parameters for the final output steps.”  The examiner notes that Kearnes’ teaching of sharing the computation and model parameters from the upper parts of its network in the lower parts of the network before the lower parts of the network use their own parameters teaches sharing one or more layers.  For example, a first part of Kearnes’ network that learns the atom type, bond type, distance, etc. between two a pair of atoms can be shared in a second part of Kearnes’ network that predicts the binding affinity which may require, for example, the distance information, the atom type, the bond type, etc. for computations.  Therefore, Kearnes teaches this limitation.)
In addition, Merkwirth also teaches: 
wherein the one or more processors that are individually or collectively configured to train the second spatial convolution graph model comprises the one or more processors that are individually or collectively configured to share a set of one or more layers between the first and second spatial convolution graph models. (¶ 3, right-hand column, p. 1160: “The weights governing the dynamic evolution of a feature net do not pertain to a specific position within the network; instead, element and bond type of the node determine which weights are taken from several common weight tables. The tables constitute the adjustable parameters of a feature net.”  The examiner notes that Merkwirth’s sharing the weights that are stored in “several common weight tables” and do not pertain to specific positions within Merkwirth’s neural network teach sharing weights among multiple neural networks.  Because weights are associated with edges in a neural network, Merkwirth’s sharing weights among multiple neural networks also teaches sharing one or more layers between two spatial convolutional graph models as claimed.)
Kearnes and Merkwirth are analog art because both pertain to predicting molecular activities by using graph networks for molecular learning architectures. It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Kearnes’ “molecular graph convolutions” (Kearnes at Abstract) with Merkwirth’s “statistical learning apparatus” “on molecular graphs” (Merkwirth at ¶ 1, 1. Introduction, p. 1159) so as to “significantly improve the learning rate and the classification performance” (¶ 1, § 3.7, p. 1163) and to enjoy “an increased ensemble gain and, thus, in an improved prediction”. (Merkwirth at last paragraph, § 5.1, p. 1167).

12.	Claim 13 stands rejected under 35 U.S.C. 103 as being unpatentable over Kearnes et al. Molecular Graph Convolutions: Moving Beyond Fingerprints (24 August 2016) (hereinafter Kearnes) in view of  Weiner et al. AMBER: Assisted Model Building with Energy Refinement. A General Program for Modeling Molecules and Their Interactions (January 14, 1981) (hereinafter Weiner).

With respect to claim 13, Kearnes teaches the system of claim 11 but does not appear to explicitly teach: 
wherein the force field is an Assisted Model Building with Energy Refinement (AMBER) functional form. 
Weiner does, however, teach: 
wherein the force field is an Assisted Model Building with Energy Refinement (AMBER) functional form. (¶ 3, p. 287: “It is interesting that almost every group using empirical energy functions has their own computer program. This is in marked contrast to the use of a few well-documented quantum mechanical programs. The likely reasons for these are the following:” “(2) the lack of well-defined criteria as to what functions are necessary for quantitatively satisfactory molecular force fields means that any terms that might cause programming or database problems are omitted.” ¶ 4, p. 297: “It is one of the authors’ (PKW) experience with a carefully written second-generation empirical energy program and its limitations that leads to the writing of a third-generation molecular modeling program at UCSF called AMBER (assisted model building and energy refinement).”)

Kearnes and Weiner are analog art because both pertain to building models of molecules for determining molecular interactions. It would have been obvious for a person of ordinary skill in the art prior to the effective filing date to combine Kearnes’ “molecular graph convolutions” (Kearnes at Abstract) with Weiner’s “AMBER (Assisted Model Building and Energy Refinement)” (Weiner at ¶ 2, right-hand column, p. 287) so as to “greatly improves the convergence of the electrostatic interactions” for determining among atoms (Weiner at ¶ 2, left-hand column, p. 296).

13.	Claim 16 stands rejected under 35 U.S.C. 103 as being unpatentable over Kearnes et al. Molecular Graph Convolutions: Moving Beyond Fingerprints (24 August 2016) (hereinafter Kearnes) in view of  Floriano et al. US PGPub 2002/0099506 with publication date of July 25, 2002 (hereinafter Floriano).
With respect to claim 16, Kearnes teaches the system of claim 14 but does not appear to explicitly teach: 

Floriano does, however, teach: 
the one or more processors that are individually or collectively configured to identify a set of conformations of the set of molecules by minimizing the potential energy predicted by the spatial graph convolution model. (¶ [0010]: “Predicting a probable binding region can include mapping the empty volumes available for ligand binding in the protein to identify one or more potential binding regions” and “optimizing the selected best conformations to obtain a set of energy-minimized conformations for each of the known ligands in each of the potential binding regions where the energy function can be scored for each of the energy-minimized conformations.” The examiner notes that Floriano’s minimizing the energy teaches minimizing a potential energy, and that Floriano’s set of energy-minimized conformations teaches a set of conformations of the molecules. Floriano thus teaches the above limitation.)
Kearnes and Floriano are analogous art because both pertain to molecular modeling for drug discovery and design.  It would have been obvious for one of ordinary skill in the art to combine Kearnes’ “model” for “graph convolutions” (Kearnes at Abstract) with Floriano’s “molecular modeling techniques for predicting binding sites of ligands in proteins (Floriano at Abstract) so that Kearnes modified by Floriano also “provide computationally-efficient and accurate models for predicting binding site of ligands in proteins and drug design.” (Kearnes at ¶ [0007]).)

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. Learning Graph-Level Representation for Drug Discovery (Sept. 16, 2017) teaches a dummy super node that is connected with all nodes in the graph by a directed edge as the representation of the graph and modify the graph operation to help the dummy super node learn graph-level feature. Li thus can handle graph-level classification and regression in the same way as node-level classification and regression. In addition, Li applies focal loss to address class imbalance in drug datasets.  The experiments on MoleculeNet show that Li's method can effectively improve the performance of molecular properties predication.
Qi et al. U.S. 8874432 issued on Oct. 28, 2014 teaches systems and methods are disclosed to perform relation extraction in text by applying a convolution strategy to determine a kernel between sentences; applying one or more semi-supervised strategies to the kernel to encode syntactic and semantic information to recover a relational pattern of interest; and applying a classifier to the kernel to identify the relational pattern of interest in the text in response to a query. 
Osthege U.S. PGPub 20190139622 with the effective filing date of Aug. 3, 2017 teaches methods and systems for facilitating genetic engineering research and/or projects by making and/or using graph neural networks for predicting effects 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH C. TZOU whose telephone number is (571)272-9852.  The examiner can normally be reached on Monday-Friday 7:30AM-5:00PM EST with alternative Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo can be reached on 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 



/E.C.T./Examiner, Art Unit 2126

/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126